Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 1 of 86




            EXHIBIT C
                    [REDACTED]
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 2 of 86
               Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 3 of 86
                                          Confidential
                                                           Transcript of Marcos Charles                          2 (5 to 8)

                                                           Conducted on July 16, 2019
                                                                    5                                                         7
1                     ND X                                                                 THE VIDEOGRAPHER: Here
2                    XAM NAT ON
                                                                         1
3    Witness Name                       Page                             2 begins Disc No. 1 in the videotaped deposition
4    MARCOS CHAR S
5     Direct By Ms Sewa                   9
                                                                         3 of Marcos Charles in the matter of Jimenez
6                                                                        4 versus Cronen, et al., in the United States
                      XH B TS
7
                                                                         5 District Court, District of Massachusetts,
      xhibit     Description            Page                             6 Case No. 1:18-CV-10225-MLW.
8
     No 1       Dec aration o Marcos      21                             7         Today's date is July 16 2019 and the
9              Char es                                                   8 time on the video monitor is 9:56 a.m. The
10   No 2       Dec aration o Acting      52
               Deputy Fie d O ice                                        9 videographer today is Darryn Carroll
11             Director Vance y                                          10 representing Planet Depos. This video
12   No 3       Dec aration o Todd       101
                yons                                                     11 deposition is taking place at 60 State Street,
13                                                                       12 Boston, Massachusetts.
     No 4        Memorandum dated             111
14             June 13, 2019                                             13        Would counsel please voice identify
15   No 5        Dec aration o Acting    116                                themselves  and state whom they represent?
               Fie d O icer Director
                                                                         14
16             Marcos Char es                                            15             MS. SEWALL: My name is Michaela
17   No 6        Dec aration o Acting    134
               Fie d O ice Director
                                                                         16 Sewall, and I represent the petitioners. And
18             Marcos Char es                                            17 with me today is Colleen McCullough, also on
19   No 7        Dec aration o Acting    140
               Fie d O ice Director
                                                                         18 behalf of the petitioners; Andrea Lafaille, on
20             Marcos Char es                                            19 behalf of the petitioners; and Kathleen
21   No 8        Memo dated June 21,          148
               2019                                                      20 Gillespie on behalf of the petitioners.
22                                                                       21             MS. LARAKERS: My name is Mary
     No 9       Spreadsheet             152
23                                                                       22 Larakers and I represent the respondents.
     No 10       Spreadsheet            155                              23             MS. PIEMONTE: Eve Piemonte for
24
                                                                         24 the respondents.
                                                                    6                                                         8
1                    INDEX
2                   EXHIBITS
                                                                         1
3    Exh b       Desc p on                Page                           2 respondents.
4    No 11       Aff dav f o ICE             191                         3            THE VIDEOGRAPHER: Thank you.
               Rep esen a ve
5                                                                        4 The court reporter today is Darlene Coppola
     No 12       Le e da ed               271                            5 representing Planet Depos.
6              Augus 22, 2018
7    No 13       Dec s on o Con nue             273                      6       Will the reporter please swear in the
               De en on, A adeu                                          7 witness.
8              Mendes
9    No 14       No ce o A en of               286
                                                                         8
               F e Cus ody Rev ew                                        9
10                                                                       10
   No 15         Dec s on o Con nue             289
11             De en on                                                  11
12 No 16         Dec s on o Con nue             300                      12
               De en on
13                                                                       13
   No 17          No ce o A en of              307                       14
14             F e Cus ody Rev ew
15 No 18         No ce o A en of               308                       15
               F e Cus ody Rev ew                                        16
16                                                                       17
   No 19         Dec s on o Con nue             310
17             De en on                                                  18
18 No 20         Dec s on o Con nue             312                      19
               De en on
19                                                                       20
20                                                                       21
21
22                                                                       22
23                                                                       23
24                                                                       24
                                                                  PLANET DEPOS
                                                     888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 4 of 86
                                     Confidential
                                            Transcript of Marcos Charles                          3 (9 to 12)

                                            Conducted on July 16, 2019
                                                     9
1               MARCOS CHARLES,                           1 to accommodate it. The only -- the only time
2         a witness called for examination by             2 we wouldn't take a break is if a question is
3 counsel for the Plaintiffs, having been                 3 pending. I would ask you to answer the
4 satisfactorily identified by the production             4 question, and then we can take the break
5 of his government identification badge,                 5 afterwards.
6 being first duly sworn by the Notary                    6     A. Understand.
7 Public, was examined and testified as                   7     Q. Do you understand that?
8 follows:                                                8     A. I do.
9                                                         9     Q. If you realize at any time today that
10              MS. LARAKERS: And I just want             10 your answer to a previous question was not
11 it to be on the record that we'll proceed              11 accurate or complete, please let me know so
12 under the usual stipulations, that all                 12 that we can get that corrected on the record.
13 objections, except as to form, are reserved            13        Do you understand that?
14 until the time of trial. All motions to                14    A.  I do.
15 strike are also reserved until the time of             15 Q. And is there any reason why you would
16 trial. And the witness has 30 days to read             16 not be able to recall events and testify
17 and sign the transcript and waive any notary           17 accurately here today?
18 and filing. And then I also just wanted to             18 A. No.
19 mark the entire transcript today as                    19 Q. Will you please describe your
20 confidential under the protective order.               20 educational background since high school?
21              MS. SEWALL: No objection.                 21 A. Bachelor's degree in criminology,
22              MS. LARAKERS: Great.                      22 University of Texas Gainesville -- sorry,
23                                                        23 Texas A&M Gainesville. I wish I went to UT.
24               DIRECT EXAMINATION                       24 And that's it.
                                                     0                                                          2
1 BY MS. SEWALL:                                          1     Q. And where do you work currently?
2      Q. Good morning.                                   2     A. I currently work for ICE ERO at the
3      A. Good morning.                                   3  Burlington    office.
4      Q. Will you please state and spell your            4     Q. What's your current title?
5 name for the record?                                    5     A. My current title is acting field
6      A. Marcos Charles, M-A-R-C-O-S,                    6 office director.
7 C-H-A-R-L-E-S.                                          7     Q. And what is the jurisdiction of ICE
8      Q. And do you understand that you're               8 ERO Burlington office?
9 testifying under oath today, Mr. Charles?               9     A. We oversee Vermont, New Hampshire,
10 A. I do.                                               10 Maine, Massachusetts, Connecticut, and Rhode
11 Q. Your answers are subject to the                     11 Island.
12 penalty of perjury?                                    12 Q. And is -- is it generally referred to
13 A. Yes.                                                13 as the Boston field office?
14 Q. You'll give truthful testimony today,               14 A. Yes, it is.
15 correct?                                               15 Q. Do you understand if I refer to that
16 A. Yes.                                                16 office as ICE Boston today --
17 Q. I will be asking you a number of                    17 A. I do.
18 questions today. If you do not understand a            18 Q. -- or Boston field office, one of
19 question that I ask you, just let me know so I         19 those two?
20 can change the question to make it clearer.            20 A. Yes.
21        Do you understand that?                         21 Q. And what are your current
22     A.  I do.                                          22 responsibilities as -- you said acting FOD --
23 Q. If you need a break at any time, just               23 A. Yes.
24 tell me or tell your attorney and we will try          24 Q. -- of ICE Boston?
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 5 of 86
                                    Confidential
                                        Transcript of Marcos Charles                           4 (13 to 16)

                                        Conducted on July 16, 2019
                                                   3                                                       5
1     A. So as acting FOD of ICE Boston, I             1 responsibilities?
2 oversee all activities, enforcement, including       2          And let me clarify.
3 arrests, detention, removal for all of               3          So I understand they're in different
4 enforcement and removal in the Boston field          4 geographic regions --
5 office.                                              5      A. Uh-huh.
6     Q. Do you oversee orders of supervision?         6      Q. -- but do those individuals have the
7     A. I do, not directly. I have                    7 same responsibilities over those geographic
8 supervisors that handle that.                        8 regions?
9     Q. Which supervisors handle that?                9      A. Yes.
10 A. Right now I have -- Assistant Field              10 Q. And what are those responsibilities?
11 Office Director Tony Schuler is over                11 A. They manage the ongoings at their
12 nondetained ATD.                                    12 offices, so every -- every aspect within that
13 Q. And so, generally speaking, an                   13 office.
14 assistant field office director would oversee       14 Q. And I think we touched on this a
15 orders of supervision?                              15 little bit, but what are your responsibilities
16 A. Correct.                                         16 in your current role? Can you list -- can you
17 Q. How many assistant field office                  17 tell me all of them at a high level?
18 directors are there at ICE Boston?                  18 A. Everything, overseeing -- it just --
19 A. There are six on the books.                      19 daily operations of the Boston field office to
20 Q. And one of them oversees orders of               20 include everything from administration,
21 supervision?                                        21 procurement, budget, allocation of assets,
22 A. He oversees nondetained, and ATD                 22 enforcement efforts, carrying out headquarter
23 orders of supervision are part of it.               23 directives and detention management, custody
24 Q. What do the other assistant FODs do?             24 management, removals. Offhand, that's --
                                                   4                                                       6
1     A. Let's see. I have an assistant field          1 that's what I can think of.
2 office director over in Providence. He               2     Q. And do you report to anybody?
3 oversees the Providence area. I have one in          3     A. I do.
4 Manchester that oversees St. Albans,                 4     Q. Who do you report to?
5 Manchester, and Portland, and then I have one        5     A. I report to Deputy Assistant Director
6 in Hartford that oversees Hartford. There's          6 Ricardo Wong, who is the DAD for ERO field
7 three.                                               7 operations west -- or east.
8         I have a field -- or an assistant            8     Q. And is he what you would say is your
9 field office director over custody management        9 first line of --
10 and removal. I also have an assistant field         10 A. Yes, he is.
11 office director that is detailed to                 11 Q. -- first-line supervisor?
12 headquarters at this time.                          12 A. Yes, he is. He's my first-line
13 Q. So it sounds like you have --                    13 supervisor.
14 A. Is that right, six?                              14 Q. You have a second-line supervisor?
15 Q. Four that are assigned to nondetained            15 A. Would be the assistant director for
16 and ATD orders of supervision in various            16 field operations and headquarters, Henry
17 areas?                                              17 Lucero.
18 A. No -- well, they cover their offices.            18 Q. Anybody above him?
19 Q. And what other responsibilities are              19 A. The deputy executive assistant
20 there besides nondetained and ATD orders of         20 director, who is currently David Marin,
21 supervision?                                        21 acting.
22 A. For whom?                                        22 Q. Anybody else besides that?
23 Q. Do they all have the same                        23 A. The executive assistant director,
24 responsibility or do they all have different        24 Nathalie Asher.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 6 of 86
                                    Confidential
                                         Transcript of Marcos Charles                          5 (17 to 20)

                                         Conducted on July 16, 2019
                                                   7                                                       9
1      Q. Anybody above Nathalie Asher?                1     A. No, they do not.
2      A. The -- I don't know who the current          2     Q. Who rotates into the position?
3 acting deputy director for ICE is right now.         3     A. The assistant field office directors
4 I believe -- I can't remember who it is              4 that are currently in charge of the
5 offhand.                                             5 suboffices.
6      Q. And then above that?                         6     Q. And who are those individuals?
7      A. The acting director, who is Matt             7     A. That would be Vance Ely, Aldean
8 Albence.                                             8 Beaumont, and Todd Thurlow.
9      Q. And above that?                              9     Q. How long have you worked at ICE?
10 A. I believe he answers to the deputy               10 A. I've worked for ICE since 2008.
11 secretary.                                          11 Q. And what other positions have you held
12 Q. Does anybody report to you?                      12 at ICE?
13 A. Yes.                                             13 A. Assistant officer in charge,
14 Q. Directly?                                        14 supervisory detention deportation officer,
15 A. Yes.                                             15 assistant field office director, deputy chief
16 Q. Who reports to you directly?                     16 of staff, acting deputy chief of staff, deputy
17 A. The deputy field office director and             17 field office director.
18 acting deputy field office director.                18 Q. Where were those positions located?
19 Q. What's the difference between a deputy           19 A. Assistant officer in charge of the
20 field office director and acting deputy field       20 Eloy Detention Center in Phoenix field office;
21 office director?                                    21 supervisory detention deportation officer at
22 A. An acting deputy field office director           22 the Tucson suboffice in the Phoenix field
23 is an actual assistant field office director,       23 office; assistant field office director for
24 who has been given the responsibility as an         24 Oklahoma in Oklahoma for the Dallas field
                                                   8                                                       20
1 acting deputy for a short period of time.            1 office; deputy chief of staff at ERO
2     Q. How many deputy field office directors        2 headquarters; acting chief of staff, ERO
3  report to you?                                      3 headquarters; deputy field office director,
4     A. I have one deputy field office                4 Boston; and acting field office director,
5 director and one acting field office director.       5 Boston.
6     Q. Who's the deputy field office                 6     Q. And you came to work in the Boston
7 director?                                            7 field office on February 3, 2019; is that
8     A. Todd Lyons.                                   8 correct?
9     Q. And who's the acting field office             9     A. Yes.
10 director?                                           10 Q. You started as a deputy field office
11 A. Currently, I believe it is Vance Ely.            11 director?
12 Q. And is the acting deputy field office            12 A. Correct.
13 director a rotating position?                       13 Q. Why did you come to the Boston office?
14 A. Yes.                                             14 A. I was promoted as a field -- as a
15 Q. How does that work?                              15 deputy field office director.
16 A. They rotate monthly.                             16 Q. Were you offered the position in
17 Q. Monthly?                                         17 Boston?
18 A. Monthly.                                         18 A. I was initially offered the position
19 Q. And it is an assistant field office              19 in St. Paul Minnesota, and it got moved to
20 director who fills the job?                         20 Boston.
21 A. Correct.                                         21 Q. How -- why did it get moved to
22 Q. And you had listed six assistant field           22 Boston?
23 office directors. Do they all rotate into the       23 A. They needed a deputy field office
24 position?                                           24 director in Boston.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 7 of 86
                                     Confidential
                                           Transcript of Marcos Charles                           6 (21 to 24)

                                           Conducted on July 16, 2019
                                                    2                                                        23
1     Q. Who offered you the position in                 1     Q. -- starting date?
2 Boston?                                                2     A. Yes.
3     A. I believe it was, at the time, the              3     Q. Were you offered the position as
4 deputy executive associate director, Corey             4 acting field office director?
5 Price.                                                 5     A. I was placed in the position of acting
6     Q. And you became acting field office              6 field office director.
7 director on May 1, 2019; is that correct?              7     Q. Who placed you in the position?
8     A. I believe it was May 2nd or May 5th.            8     A. The -- it would have been the
9 I don't believe it was the 1st.                        9 assistant director for field operations at the
10                                                       10 time.
11        (Exhibit No. 1 marked for                      11 Q. Why were you offered the position?
12 identification.)                                      12 A. I was placed there because Acting
13                                                       13 Field Office Director Todd Lyons had exhausted
14 BY MS. SEWALL:                                        14 his acting time of 240 days.
15 Q. The court reporter has handed you                  15 Q. And did you -- why did you accept the
16 what's been marked Exhibit 1.                         16 position?
17        Do you recognize this document?                17 A. Because that's my duty as deputy field
18 A. Yes.                                               18 office director.
19 Q. It's a declaration that you have                   19 Q. In any of your prior positions at ICE,
20 submitted in this case, correct?                      20 has a court made a finding that you or your
21 A. (Witness reviews document.)                        21 field office acted improperly?
22        That's -- yeah, May 1st, May 1st.              22 A. No.
23 Q. Sorry. If you just listen to the                   23 Q. Have you ever testified at trial
24 question, it's --                                     24 before?
                                                    22                                                       24
1     A. I'm sorry.                                      1      A. Yes.
2     Q. That's okay.                                    2      Q. Which trial?
3         This is a declaration you've submitted         3      A. I've testified as an arresting officer
4 in this case, correct?                                 4 several times. I don't recall the cases.
5     A. Correct.                                        5      Q. Have you ever been deposed before?
6     Q. And if you go to the third page,                6      A. Yes.
7 that's your signature?                                 7      Q. How many times?
8     A. Correct.                                        8      A. Once, maybe twice.
9     Q. Correct?                                        9      Q. And what were the -- what was the
10 A. Correct.                                           10 subject matter of those cases?
11 Q. And it was signed on May 2, 2019?                  11 A. One was an EEO filing and I was a
12 A. Yes.                                               12 supervisor at the time for border patrol, and
13 Q. And if you turn to the first                       13 one was a lawsuit by somebody that was
14 paragraph, the last sentence -- the first             14 arrested by border patrol.
15 paragraph says you are currently serving as           15 Q. Any others you can think of?
16 the acting field office director for the              16 A. No.
17 Boston office.                                        17 Q. So that sounds like two cases you
18        The second sentence says you've been           18 provided deposition testimony in?
19 serving in this position since May 1, 2019,           19 A. Correct.
20 correct?                                              20 Q. When did you first learn about this
21 A. Correct.                                           21 litigation?
22 Q. So does that refresh your                          22 A. When I was notified I was coming to
23 recollection --                                       23 Boston, so maybe December 2018.
24 A. Yes.                                               24 Q. How did you learn about it?
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 8 of 86
                                    Confidential
                                        Transcript of Marcos Charles                            7 (25 to 28)

                                        Conducted on July 16, 2019
                                                   25                                                     27
1     A. I was informed by then the Acting              1     Q. Which documents?
2 Field Office Director Todd Lyons.                     2     A. All of them.
3     Q. What did he say to you about it?               3     Q. Do you remember any of the -- what the
4     A. That there was ongoing litigation              4 documents were?
5 based on some detainees that hadn't received          5     A. They were declarations and case
6 POCRs in time.                                        6 summaries.
7     Q. Anything else?                                 7     Q. Whose declarations?
8     A. No. It was pretty general.                     8     A. It was AFOD, Alan Greenbaum, and
9     Q. And when did you first learn that you          9 acting FOD, Todd Lyons.
10 were going to give a deposition in this case?        10 Q. Did you review your declarations?
11 A. At court. I don't remember the date.              11 A. I did not.
12 Q. From that day to today, have you                  12 Q. What were the case summaries?
13 talked with anyone other than counsel about          13 A. There were several case summaries I
14 your deposition?                                     14 reviewed, Calderon class members.
15 A. No.                                               15 Q. Do you remember any particular?
16 Q. Do you understand that you're                     16 A. No, not specifically.
17 appearing here today as a representative of          17 Q. Did you meet with your attorneys?
18 ICE on a particular topic?                           18 A. I did.
19 A. I do.                                             19 Q. How long did you meet with them?
20 Q. The topic is how the Boston ERO                   20 A. Several hours.
21 identifies individuals as Calderon class             21 Q. And when was that meeting?
22 members and its supervision, arrest,                 22 A. Yesterday.
23 detention, and removal of these class members        23 Q. Did you talk to anyone other than
24 from July 30, 2018 to the present.                   24 attorneys?
                                                   26                                                     28
1         Do you understand that?                       1     A. No.
2     A. Correct.                                       2     Q. When you say you reviewed case
3     Q. Did you do anything to prepare to              3  summaries  of Calderon class members, what are
4 testify on this topic?                                4 case summaries?
5     A. Yes.                                           5     A. Just that, just the summary of what I
6     Q. What did you do?                               6 reviewed before making decision on removal.
7     A. I --                                           7     Q. So is it -- is it somebody's A-file?
8              MS. LARAKERS: Object. Don't --           8     A. No, just a case summary.
9 you can say that you talked to us, but not the        9     Q. Where are these case summaries
10 conversation.                                        10 located? Are they located in a database at
11             THE WITNESS: Yes.                        11 ICE?
12             MS. SEWALL: I'll ask more                12 A. No, they're not.
13 specific questions.                                  13 Q. They're physical copies?
14             MS. LARAKERS: Okay.                      14 A. No. They're just an e-mail, e-mail
15 BY MS. SEWALL:                                       15 case summaries. And I did review some of the
16 Q. Did you review any documents?                     16 case summaries through our enforcement removal
17 A. Yes.                                              17 module, ER.
18 Q. Approximately how many documents did              18 Q. So first, on the e-mail case
19 you review?                                          19 summaries, what's the process for creating
20 A. I don't recall.                                   20 these?
21 Q. Did any of those documents refresh                21 A. The deportation officer in charge of
22 your recollection on issues you're going to          22 that case puts together a summary and forwards
23 testify about today?                                 23 it up the chain.
24 A. Yes.                                              24 Q. Are these created only for removal
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 9 of 86
                                    Confidential
                                         Transcript of Marcos Charles                          8 (29 to 32)

                                         Conducted on July 16, 2019
                                                  29                                                       3
1 decisions?                                           1     A. Correct.
2     A. The ones I reviewed were.                     2     Q. These case summaries are used in
3     Q. Are there ones that are created for           3 removal decisions, correct?
4 arrest and detention decisions?                      4     A. Correct, along with several other
5     A. Not that I -- not that I look at.             5 items.
6 There may be, but I don't know.                      6     Q. What other items are used?
7     Q. Who would you ask if you wanted to            7     A. For removal decision?
8 find that out?                                       8     Q. Correct.
9     A. I would ask my deputy field office            9
10 director.                                           10
11 Q. What's done with the case summaries              11
12 after they're created by the deportation            12
13 officer and moved up the chain?                     13
14 A. Once they get to me?                             14 Q. What about information for arrest and
15 Q. Does anything happen before they get             15 detention?
16 to you besides coming from the deportation          16 A. As what -- I'm sorry, can you...
17 officer?                                            17 Q. Sorry. Yes, I'll rephrase.
18 A. They're reviewed by the supervisors in           18
19 the chain.                                          19
20 Q. Do the supervisors add to it?                    20
21 A. If need be.                                      21
22 Q. What sort of information might they              22 Q. What information do you know is used
23 add?                                                23 in arrest and detention decisions?
24 A. Whatever may be needed.                          24 A. For illegal aliens just in general
                                                  30                                                       32
1    Q. Anything in particular that you can            1
2 think of?                                            2
3    A. No.                                            3
4    Q. What sort of information does a                4
5 deportation officer include in the case              5
6                                                      6     A. In general, it's going to be -- well,
7                                                      7 first off, I'm not talking about a case
8                                                      8 summary at this point, but as a first -- when
9                                                      9 I was a first-line supervisor, my deportation
10                                                     10 officers reviewed the criminal history, their
11                                                     11 flight risk, their last known location,
12                                                     12 family, if they were married, if they had
13                                                     13 children. Let's see. Property, everything
14                                                     14 that would -- that would need to be considered
15                                                     15 before making an arrest and keeping officer
16                                                     16 safety in mind.
17                                                     17 Q. For both removal decisions and arrest
18                                                     18 and detention decisions, you mentioned that
19                                                     19 the officers would consider flight risk.
20                                                     20        What goes into a flight risk
21                                                     21 consideration?
22                                                     22 A. There is a consideration of when the
23                                                     23 subject entered the country, if he has an
24                                                     24 established address, if that person has failed
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 10 of 86
                                    Confidential
                                        Transcript of Marcos Charles                            9 (33 to 36)

                                        Conducted on July 16, 2019
                                                    33                                                       35
1 to report to any court dates, if the person            1     Q. When did you first hear that term?
2 has been on supervision before and absconded.          2     A. When I got to Boston.
3 Criminal history would also be considered in           3     Q. And what -- what do you -- what do you
4 there, if they have any outstanding wants or           4 understand the provisional waiver process to
5 warrants for criminal violations.                      5 be?
6      Q. So aside from case summaries and               6     A. Subjects who are here with a -- that
7 declarations, did you review anything else in          7 are in the country illegally who have been
8 preparation for your deposition that refreshed         8 petitioned -- or are the recipients of a
9 your recollection?                                     9 petition by their USCIS spouse or child in
10 A. No.                                                10 order for them to stay in the United States,
11 Q. Do you understand if I refer to this               11 not to return to their country, while awaiting
12 litigation it's the Calderon class action?            12 for possible legal status in the United
13 A. Yes, I do.                                         13 States.
14 Q. You understand it's a class action,                14 Q. Who told you about the provisional
15 correct?                                              15 waiver process?
16 A. Correct.                                           16             MS. LARAKERS: Objection. Don't
17 Q. What's your understanding of the                   17 answer  to the extent that it involves
18 class?                                                18 conversations with counsel.
19 A. The class is people with final orders,             19 A. Okay. I discussed it with acting AFOD
20 who have pending or approved I-130 petition by        20 Lyons -- or I'm sorry, Acting FOD Lyons at the
21 their USC spouse, who have not left the               21 time.
22 country based on that final order of removal.         22 Q. What was the approximate date of that
23 Q. And what is your understanding of why              23 conversation?
24 this litigation was brought?                          24 A. Sometime between February and May.
                                                    34                                                       36
1     A. To my understanding, it's because               1     Q. Of?
2 initially there was a finding that there were          2     A. 2019.
3 several detainees that weren't getting their           3     Q. And was that an in-person conversation
4 post-ordered custody reviews in time and then          4 or over e-mail or some other --
5 have expanded from there.                              5     A. In person.
6     Q. What did it expand into, in your                6     Q. Did you take any notes?
7 understanding?                                         7     A. I did not.
8     A. To arrests made at USCIS for people             8     Q. Do you understand what the procedure
9 that were going for their I-130 interviews.            9 of the provisional waiver process is, which
10 Q. Anything else?                                     10 applications need to be filled out?
11 A. I think that's pretty general.                     11 A. I know generally. I don't know
12 Q. So you mentioned POCR, the detained                12 specifically every step that's a USCIS
13 violations, which was POCR violations,                13 function.
14 correct --                                            14 Q. What's your general understanding?
15 A. Correct.                                           15 A. Is that they have to have an approved
16 Q. -- and arrests at USCIS for people                 16 I-130 or I-212, and then they can process for
17 going for I-130 interviews?                           17 an I-601A.
18 A. Correct.                                           18 Q. And then what happens once they
19 Q. Can you think of anything else?                    19 process for an I-601A?
20 A. I mean, furtherance for the                        20 A. I'm not sure specifically what
21 provisional waiver from -- based on the I-130.        21 happens. I do know they do not have to return
22 Q. Have you heard the term "provisional               22 to their country in order to apply for any
23 waiver process" before?                               23 kind of benefits at that point.
24 A. Yes.                                               24 Q. What's the purpose of the provisional
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 11 of 86
                                     Confidential
                                          Transcript of Marcos Charles                            10 (37 to 40)

                                          Conducted on July 16, 2019
                                                    37                                                       39
1 waiver process?                                        1     Q. Would a drug-possession conviction
2     A. I don't understand that question.               2 disqualify somebody?
3     Q. You understand that the provisional             3     A. I don't know.
4 waiver process is codified in regulations,             4     Q. Would a drug-distribution conviction
5 correct?                                               5 disqualify somebody?
6     A. Correct.                                        6     A. I would imagine if it's a felony, yes.
7     Q. And regulations have the force of law,          7     Q. Is it your understanding a felony
8 correct?                                               8 disqualifies somebody --
9     A. Correct.                                        9     A. No, it's not.
10 Q. What is stated in those regulations as             10 Q. -- from participating in the
11 the purpose of the provisional waiver process?        11 provisional waiver process?
12 A. I can't recite it, but I believe part              12 A. No.
13 of it is to keep family unity so that the             13 Q. Do you know if a felony disqualifies
14 person doesn't have to be separated from his          14 somebody from participating in a provisional
15 or her family while awaiting the disposition          15 waiver process?
16 of their case.                                        16 A. No, I don't.
17 Q. Do you know who's eligible to                      17 Q. Would a theft conviction disqualify
18 participate in the provisional waiver process?        18 somebody from participating in the provisional
19 A. I don't know specifically, no.                     19 waiver process?
20 Q. You understand that the Calderon class             20 A. I don't know.
21 members are eligible to participate in the            21 Q. Would an assault conviction disqualify
22 provisional waiver process?                           22 somebody?
23 A. I am.                                              23 A. I don't know.
24 Q. What makes somebody ineligible to                  24 Q. Would being separated from your spouse
                                                    38                                                       40
1 participate in the provisional waiver process?         1 disqualify somebody?
2     A. I'm not sure on -- on all those                 2     A. I don't know.
3  aspects.                                              3     Q. Do you know how long you would have to
4     Q. Would a disturbing-the-peace                    4 be separated from your spouse before it would
5 conviction disqualify somebody?                        5 disqualify somebody --
6     A. I don't know.                                   6     A. No.
7     Q. Would a resisting-arrest conviction             7     Q. -- if it did?
8 disqualify somebody?                                   8     A. I do not.
9     A. I don't know.                                   9     Q. Has ICE conducted a formal training
10 Q. Would a disorderly-conduct conviction              10 for ICE Boston employees on the provisional
11 disqualify somebody?                                  11 waiver process?
12 A. I don't know.                                      12 A. No.
13 Q. Would a speeding ticket disqualify                 13 Q. Has ICE distributed any written
14 somebody?                                             14 guidance to ICE Boston employees on the
15 A. I don't know.                                      15 provisional waiver process?
16 Q. Would a driving-without-a-license                  16 A. No.
17 conviction disqualify somebody?                       17 Q. Has ICE distributed any documents to
18 A. I don't know.                                      18 ICE Boston employees describing the
19 Q. Would a DUI conviction disqualify                  19 provisional waiver process?
20 somebody?                                             20 A. Can you repeat that one?
21 A. I don't know.                                      21 Q. Has ICE Boston distributed -- or
22 Q. Would an OUI conviction disqualify                 22 has -- sorry.
23 somebody?                                             23        Has ICE distributed any documents to
24 A. I don't know.                                      24 ICE Boston employees describing the
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 12 of 86
                                    Confidential
                                       Transcript of Marcos Charles                          11 (41 to 44)

                                       Conducted on July 16, 2019
                                                4                                                       43
1 provisional waiver process?                        1 supervisory decisions?
2     A. No.                                         2      A. No.
3     Q. Has ICE distributed any documents to        3      Q. Has ICE distributed any written
4 ICE Boston employees concerning the                4 guidance to ICE Boston employees on how to
5 provisional waiver process at all?                 5 identify Calderon class members?
6     A. No.                                         6      A. No.
7     Q. Has ICE distributed a written manual        7      Q. Has ICE conducted any formal training
8 to ICE Boston employees on the provisional         8 for ICE Boston employees on this litigation --
9 waiver process?                                    9      A. No.
10 A. No.                                            10 Q. -- the Calderon litigation?
11 Q. Has ICE given ICE Boston employees any         11 A. (Witness nodding.)
12 written guidance on how to consider the           12 Q. Has ICE distributed any written
13 provisional waiver process?                       13 guidance to ICE Boston employees on the
14 A. Can you repeat that again, please?             14 Calderon litigation?
15 Q. Has ICE given ICE Boston employees any         15 A. No.
16 written guidance on how to consider the           16 Q. Has ICE distributed any documents to
17 provisional waiver process?                       17 ICE Boston employees describing the Calderon
18 A. No.                                            18 litigation?
19 Q. Has ICE distributed any written                19 A. No.
20 guidance to ICE Boston employees on how to        20 Q. Has ICE distributed any documents to
21 consider the provisional waiver process in        21 ICE Boston employees concerning the Calderon
22 removal decisions?                                22 litigation at all?
23 A. No.                                            23 A. No.
24 Q. Has ICE distributed any written                24 Q. Has ICE distributed any written
                                                42                                                      44
1 guidance to ICE Boston employees on how to         1 guidance to ICE Boston employees on how the
2 consider the provisional waiver process in         2 Calderon litigation might effect removal
3 detention decisions?                               3 decisions for class members?
4     A. No.                                         4     A. No.
5     Q. Has ICE distributed any written             5     Q. Has ICE distributed any written
6 guidance to ICE Boston employees on how to         6 guidance to ICE Boston employees on how the
7 consider the provisional waiver process in         7 Calderon litigation may affect detention
8 arrest decisions?                                  8 decisions for class members?
9     A. No.                                         9     A. No.
10              MS. LARAKERS: I'm sorry,             10 Q. Has ICE distributed any written
11 objection. Can you, just for the record,          11 guidance to ICE Boston employees on how the
12 clarify ICE HQ or ICE Boston as giving ICE        12 Calderon litigation may effect arrest
13 Boston for those questions?                       13 decisions for class members?
14              MS. SEWALL: When I say ICE, I        14 A. No.
15 just -- it could be anybody at ICE.               15 Q. Has ICE distributed any written
16              MS. LARAKERS: Okay.                  16 guidance to ICE Boston employees on how the
17 BY MS. SEWALL:                                    17 Calderon litigation may affect supervisory
18 Q. If you don't understand my question at         18 decisions for class members?
19 any time, you can always ask me.                  19 A. No.
20        Did you understand my question?            20 Q. When you arrived at ICE Boston as a
21 A. I did.                                         21 deputy FOD in February 2019, did you receive
22 Q. Has ICE distributed any written                22 any training on the provisional waiver
23 guidance to ICE Boston employees on how to        23 process?
24 consider the provisional waiver process in        24 A. No.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 13 of 86
                                    Confidential
                                         Transcript of Marcos Charles                           12 (45 to 48)

                                         Conducted on July 16, 2019
                                                    45                                                       47
1     Q. When you arrived at ICE Boston as               1 removal?
2 deputy FOD in February 2019, did you receive           2     A. Well, they have to be taken into
3 any training on the Calderon litigation?               3 custody initially.
4     A. No.                                             4     Q. Do they always have to be taken into
5     Q. When you became acting FOD of ICE               5 custody?
6 Boston on May 1, 2019, did you receive any             6     A. For us to remove them, yes. For them
7 training on the provisional waiver process?            7 to remove themselves, no.
8     A. No.                                             8     Q. Can they receive instructions to leave
9     Q. When you became acting FOD of ICE               9 the country?
10 Boston on May 1, 2019, did you receive any            10 A. Yes.
11 training on the Calderon litigation?                  11 Q. Is that not considered removal by ICE?
12 A. No.                                                12 A. Yeah, I mean, it's a removal. We're
13 Q. Who decides if an alien on an order of             13 not executing it physically, but it is a
14 supervision is to be removed?                         14 removal.
15 A. Who decides if they'll be removed or               15 Q. So if -- they don't necessarily have
16 who decides to put them in removal to bring           16 to be taken into custody in order to be
17 them in and arrest them, two different things?        17 removed?
18 Q. Who decides if they'll be removed?                 18            MS. LARAKERS: Objection.
19 A. The FOD or deputy field office                     19 Form.
20 director will make the final decision on              20 BY MS. SEWALL:
21 removal of a Calderon class member on all             21 Q. You can answer.
22 Calderon class members.                               22 A. They can remove themselves at that
23 Q. And before the FOD or deputy FOD makes             23 point, but in order for us to physically
24 the final decision, what's the decision-making        24 remove them, they have to be taken into
                                                    46                                                       48
1 process before that?                                   1 custody or we have to verify departure.
2      A. I'm sorry?                                     2     Q. So for somebody on an order of
3      Q. You said the FOD or deputy FOD makes           3  supervision, they could either be taken into
4 the final decision, correct?                           4 custody and removed by ICE or they could be
5      A. Correct.                                       5 ordered by ICE to leave the country at a
6      Q. Who -- based on what do they make the          6 certain date, correct?
7 final decision?                                        7     A. They can follow their final removal
8                                                        8 order based on the immigration judge and
9                                                        9 remove themselves.
10                                                       10 Q. Correct, but the two avenues that I'm
11                                                       11 talking about right now would be either
12                                                       12 they're taken into custody by ICE and removed
13 Q. So before we get to what you                       13 by ICE or ICE instructs them to leave.
14 consider -- and my question was not clear, so         14        Those are two avenues that they could
15 this is my fault.                                     15 leave, correct?
16         But who makes -- I guess who makes the        16             MS. LARAKERS: Objection. Form.
17 initial decision on removals? If the deputy           17 A. No, not really. I think that maybe
18 FOD or the FOD makes the final decision, who          18 we're not under -- I'm not understanding your
19 makes the initial decisions?                          19 question clearly, but if somebody is -- if the
20 A. I don't understand the question                    20 final order of removal is executed and ICE
21 because they don't just decide to remove. I           21 tells them that they have to leave on a
22 mean, there's processes -- there's steps prior        22 certain date, we're not ordering them removed.
23 to removal if somebody is on nondetained.             23 We've just following through with the
24 Q. Can you describe the steps prior to                24 immigration judge's order of removal.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 14 of 86
                                    Confidential
                                        Transcript of Marcos Charles                           13 (49 to 52)

                                        Conducted on July 16, 2019
                                                    49                                                     5
1 BY MS. SEWALL:                                         1     Q. Who brings it to it assistant field
2     Q. What happens if they don't leave on             2 office director's attention?
3 that date that ICE orders them?                        3     A. The supervisory detention deportation
4     A. If -- then we will most likely take             4 officer.
5 them into custody and have them removed.               5     Q. Who brings it to the supervisory
6     Q. And do you have -- does the -- does             6 detention deportation officer's attention?
7 the FOD --                                             7     A. The deportation officer.
8     A. I just want to clarify.                         8     Q. And that's the bottom of the chain,
9     Q. Sure.                                           9 correct?
10 A. That is just in general, not                       10 A. Correct.
11 specifically Calderon class members.                  11 Q. And the DFOD position is rotating,
12 Q. Does you -- does the FOD or the                    12 right?
13 deputy FOD make the final decision on whether         13 A. Correct, the acting DFOD position is
14 to order somebody who's under an order of             14 rotating.
15 supervision to remove?                                15 Q. And the current DFOD is Todd Lyons,
16            MS. LARAKERS: Objection. Form.             16 and the current acting DFOD is Vance Ely,
17    A.   Again,  that's -- are you speaking            17 correct?
18 general or Calderon class members?                    18 A. Yes.
19 BY MS. SEWALL:                                        19 Q. Have either of them been trained on
20 Q. General.                                           20 the provisional waiver process?
21 A. General, no, that's not at that level.             21 A. I don't know.
22 That's not made by the FOD or deputy FOD.             22 Q. Have either of them been trained on
23 Q. Who makes that decision, generally?                23 the Calderon litigation?
24 A. That usually would be the deportation              24 A. When you say "trained," can you be
                                                    50                                                     52
1 officer with the assistance of the concurrence         1 specific on training?
2 with the SDDO and maybe the assistant field            2     Q. Has there been any formal training on
3 office director, depending on the case. It's           3  the Calderon litigation for those two
4 case by case. It all depends. None of                  4 individuals?
5 them are -- it's not a catch-all.                      5     A. No. When I say -- when you're saying
6     Q. And then what -- and does the FOD or            6 "formal," they haven't been sat down and gone
7 deputy FOD make the final decision on whether          7 through any -- we've spoken about it, and
8 to order somebody who's under an order of              8 they've read court documents based on Judge
9 supervision to remove when it's a Calderon             9 Wolf's decisions.
10 class member?                                         10
11             MS. LARAKERS: Objection. Form.            11        (Exhibit No. 2 marked for
12 A. Can you repeat the question?                       12 identification.)
13 BY MS. SEWALL:                                        13
14 Q. Does the FOD or the deputy FOD make                14 BY MS. SEWALL:
15 the final decision on whether to order a              15 Q. Do you recognize this document?
16 Calderon class member who's under an order of         16 A. I do.
17 supervision to remove?                                17 Q. It is the declaration of Acting Deputy
18             MS. LARAKERS: Objection. Form.            18 Field Office Director Vance Ely, correct?
19    A.   The  -- field office director or DFOD         19 A. Correct.
20 will make the final review and have the final         20 Q. And it's date -- signed by Mr. Ely?
21 say in the removal of a Calderon class member.        21 A. Yes.
22 Q. And who brings the case to the DFOD's              22 Q. And it is dated July 10, 2019,
23 attention?                                            23 correct?
24 A. The assistant field office director.               24 A. Correct.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 15 of 86
                                     Confidential
                                         Transcript of Marcos Charles                            14 (53 to 56)

                                         Conducted on July 16, 2019
                                                    53                                                      55
1     Q. If you turn to Paragraph 4, the third           1     Q. Do you recall approximately when it
2 sentence says, "Further, I am writing this             2 occurred?
3 declaration to ensure the Court that I am              3              MS. LARAKERS: Objection.
4 aware of the ongoing litigation in this matter         4     A. No. Within the last two to three
5 and have read the following orders as directed         5 weeks.
6 by the Court."                                         6 BY MS. SEWALL:
7        And then it lists a memorandum and              7     Q. This declaration was submitted on July
8 order from June 10, 2018 and a memorandum and          8 10, correct?
9 order from September 21, 2018.                         9     A. Correct.
10       Do you see that?                                10 Q. So sometime before then?
11           MS. LARAKERS: Objection.                    11 A. Yes.
12 A. Yes.                                               12 Q. And if you -- if you look at Paragraph
13 BY MS. SEWALL:                                        13 4, the second sentence says, "I am writing
14 Q. When did Mr. Ely first read those                  14 this declaration in response to the court's
15 orders?                                               15 June 28, 2019 order," correct?
16 A. I don't know.                                      16 A. Correct, so sometime between June 28
17           MS. LARAKERS: Objection.                    17 and July 10.
18 BY MS. SEWALL:                                        18 Q. And you don't remember an approximate
19 Q. How many times did Mr. Ely read those              19 date within that range?
20 orders?                                               20 A. No.
21 A. I don't know.                                      21             MS. LARAKERS: Objection.
22           MS. LARAKERS: Objection.                    22 BY MS. SEWALL:
23 BY MS. SEWALL:                                        23 Q. Who was present at the -- at this
24 Q. Was Mr. Ely making final decisions                 24 conversation?
                                                    54                                                      56
1 about removal of class members before he read          1                MS. LARAKERS: Objection.
2 these orders?                                          2      A. I believe it was me, Vance Ely, Aldean
3      A. I don't know.                                  3 Beaumont, Todd Thurlow. I don't recall who
4      Q. Mr. Ely did not receive any training           4 was on from counsel.
5 on the provisional waiver process, correct?            5 BY MS. SEWALL:
6      A. Correct.                                       6      Q. Was it an in-person conversation?
7      Q. He did not receive any training on             7      A. It was the --
8 this Calderon litigation, correct?                     8                MS. LARAKERS: Objection.
9      A. Formal training, no.                           9      A. -- phone.
10 Q. This -- if you turn to Paragraph 5, he             10 BY MS. SEWALL:
11 writes, "Additionally, I write this                   11 Q. Everybody was on the phone?
12 declaration to state that, consistent with the        12 A. Correct.
13 court's June 28, 2019 order, after reading the        13               MS. LARAKERS: Objection.
14 above orders concerning detention and removal,        14 BY MS. SEWALL:
15 I discussed each with Marcos Charles, acting          15 Q. Teleconference?
16 field office director for the Boston field            16 A. Teleconference.
17 office, and with counsel representing the             17               MS. LARAKERS: Objection.
18 government in this case."                             18 BY MS. SEWALL:
19        Do you see that?                               19 Q. How long did the conversation last?
20 A. Yes.                                               20               MS. LARAKERS: Objection.
21 Q. When did this conversation occur?                  21 Sorry, I don't want to have keep objecting.
22              MS. LARAKERS: Objection.                 22 It's a simple thing.
23 A. I don't recall the exact date.                     23         I just -- you asked which
24 BY MS. SEWALL:                                        24 conversation, and I think there are two. So
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 16 of 86
                                    Confidential
                                      Transcript of Marcos Charles                                15 (57 to 60)

                                      Conducted on July 16, 2019
                                                   57                                                       59
1 can you clarify which conversation you're             1     A. (Witness nodding.)
2 talking about in Paragraph 5, and then I won't        2     Q. How long did that teleconference
3 object to the line of questioning. There may          3 last?
4 have been two conversations. It may have been         4     A. I don't remember.
5 one, but it was a compound question, so -- and        5     Q. Did it last an hour?
6 I don't want to have to keep objecting because        6     A. I don't know.
7 it's simple.                                          7     Q. Half hour?
8              MS. SEWALL: That's okay. You             8     A. (Witness nodding.)
9 can keep objecting --                                 9     Q. Ten minutes?
10             MS. LARAKERS: Okay.                      10 A. I don't remember. It was definitely
11             MS. SEWALL: -- but thank you             11 not ten minutes.
12 for letting me know.                                 12 Q. So it could have been twenty minutes
13 BY MS. SEWALL:                                       13 to an hour?
14 Q. Going back to my question on who was              14 A. I don't think I've ever been on a
15 present, you said it was you, Vance Ely, Todd        15 teleconference less than ten -- that's only
16 Thurlow?                                             16 ten minutes.
17 A. Aldean Beaumont.                                  17        Sure, something like that. Anywhere
18 Q. Aldean Beaumont and counsel, but you              18 between a half hour and an hour.
19 don't remember who?                                  19 Q. Anywhere between a half hour and an
20 A. I don't remember who from counsel was             20 hour?
21 on.                                                  21 A. Yeah.
22 Q. And that conversation occurred                    22 Q. Mr. Ely was the assistant field office
23 sometime between June 28 and July 10?                23 director for eleven years until July 2, 2019,
24 A. Correct, at least -- it was at least              24 when he became acting deputy field office
                                                   58                                                       60
1 one conversation. It may have been a couple.          1 director, correct?
2     Q. Do you remember how many conversations         2     A. I'm sorry, can you repeat that?
3  you  had with these individuals?                     3     Q. Mr. Ely was an assistant field office
4     A. I speak with my AFODs all the time,            4 director for eleven years until July 2, 2019,
5 so no.                                                5 when he became the acting deputy field office
6     Q. I'm -- so I'm referencing specifically         6 director, correct?
7 this Paragraph 5 in Vance Ely's declaration,          7     A. I don't know specifically how long he
8 where he says, "After reading the above orders        8 has been an assistant field office director.
9 concerning detention and removal, I discussed         9 Looking at his declaration -- I don't know.
10 each with Marcos Charles, acting field office        10 Is it in there? I -- yeah, I don't know how
11 director, and with counsel representing the          11 long he's been in that -- assistant field
12 government in this case."                            12 office director.
13        Was this, what he's referring to, one         13 Q. If you look at --
14 conversation or more than one conversation?          14 A. Yeah, eleven years, Paragraph 2.
15 A. I don't know.                                     15 Q. Why did Mr. Ely become a deputy FOD on
16 Q. You don't have any recollection?                  16 July 2, 2019?
17 A. No, I don't know what he's referring              17 A. Rotation.
18 to exactly in his declaration. I don't know          18 Q. And who is Mr. Ely's predecessor?
19 if he's referring to one conversation or more        19 A. I believe it was Aldean Beaumont.
20 than one conversation.                               20 Prior to that was Todd Thurlow.
21 Q. But there was at least one                        21 Q. And before -- before Mr. Ely became --
22 conversation, one teleconference --                  22 when -- sorry. Scratch that.
23 A. Correct.                                          23         Before this conversation that we
24 Q. -- that we talked about?                          24 discussed, the teleconference that we just
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 17 of 86
                                    Confidential
                                         Transcript of Marcos Charles                           16 (61 to 64)

                                         Conducted on July 16, 2019
                                                    6                                                       63
1 discussed --                                           1     Q. In what circumstances would they make
2     A. Uh-huh.                                         2 the decision?
3     Q. -- had you discussed the court's                3             MS. LARAKERS: Objection.
4 orders with Mr. Ely, Mr. Beaumont, or                  4     A. It would -- it would just be a rare
5 Mr. Lyons -- sorry, no.                                5 occasion. Most -- most of the time Todd or I
6         -- Mr. Ely, Mr. Beaumont, or Mr.               6 are available.
7 Thurlow?                                               7 BY MS. SEWALL:
8              MS. LARAKERS: Objection.                  8     Q. So it would occur when you or Todd
9     A. Not specifics, no.                              9 were not available to make the decision?
10 BY MS. SEWALL:                                        10            MS. LARAKERS: Objection.
11 Q. And you don't know if any of those                 11    A.  It could.
12 individuals had read the court's orders before        12 BY MS. SEWALL:
13 sometime between June 28 and July 10, correct?        13 Q. And what other circumstances would it
14             MS. LARAKERS: Objection.                  14 occur?
15 A. I don't know.                                      15 A. I -- that's how rare it would be. I
16 BY MS. SEWALL:                                        16 can't really think of what circumstances it
17 Q. But at least, when they were deputy                17 would be. It could happen. It would just be
18 FODs, they were making final removal                  18 rare.
19 decisions, correct?                                   19 Q. Who decides if an alien is to be
20             MS. LARAKERS: Objection.                  20 detained?
21 A. As an acting deputy FOD, they have the             21 A. Detention is -- on any -- again, any
22 authority to make final removal decisions.            22 alien?
23 BY MS. SEWALL:                                        23 Q. Yes.
24 Q. Including Calderon class members?                  24 A. By the deportation officer.
                                                    62                                                      64
1      A. Including Calderon class members.              1     Q. And the deportation officer makes the
2          As acting deputy field office                 2 final decision on that on detainment?
3  directors,  for those three specifically, they        3               MS. LARAKERS: Objection.
4 are only the acting field office directors for         4     A. They will -- they'll discuss it with
5 suboffice, not the Burlington office.                  5 their supervisor and possibly their AFOD
6      Q. They're acting deputy field office             6 before actually putting somebody in detention.
7 directors?                                             7 BY MS. SEWALL:
8              MS. LARAKERS: Objection.                  8     Q. Who decides if a Calderon class member
9      A. Correct.                                       9 is to be detained?
10 BY MS. SEWALL:                                        10 A. Deputy field office director or field
11 Q. Who is the acting deputy field office              11 office director or acting deputy field office
12 director for the Burlington office?                   12 director.
13 A. Todd Lyons. He's not acting. He's                  13        Is it okay if I just say FOD, DFOD,
14 the deputy field office director. He's -- he          14 and acting?
15 covers the whole -- all of Boston AOR.                15 Q. Yes.
16 Q. So will you please tell me a complete              16 A. Okay. Thank you.
17 list of every person at ICE Boston who makes          17 Q. I would ask that you say acting or
18 the final decision whether to remove a                18 assistant because AFOD gets a little
19 Calderon class member in any situation?               19 confusing.
20 A. Myself, Deputy Field Office Director               20 A. Okay.
21 Todd Lyons. In case we would have to, it              21 Q. What are the steps taken to decide if
22 could be Vance Ely, Aldean Beaumont, Todd             22 a Calderon class member is to be detained?
23 Thurlow. It would be very rare for any of             23              MS. LARAKERS: Objection.
24 those three to make that decision.                    24 A. Can you be more specific with that
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 18 of 86
                                    Confidential
                                       Transcript of Marcos Charles                             17 (65 to 68)

                                       Conducted on July 16, 2019
                                                   65                                                       67
1 question?                                             1 times?
2 BY MS. SEWALL:                                        2     A. Yes.
3      Q. Sure. DFOD makes -- the acting FOD,           3     Q. Do you recall the dates?
4 the DFOD, or the acting DFOD will make the            4     A. No.
5 final decision on whether to detain, you              5     Q. And when you said AFODs and
6 testified, correct?                                   6 supervisors, is that -- is the supervisor
7      A. Correct.                                      7 SDDOs?
8      Q. Who -- where do you get -- where do           8     A. Correct.
9 you hear from the case -- who tells you about         9     Q. So you've implemented with the SDDOs
10 the case?                                            10 in person?
11             MS. LARAKERS: Objection.                 11 A. Yes.
12 A. The AFOD.                                         12 Q. All 15 to 18 of them?
13 BY MS. SEWALL:                                       13 A. No.
14 Q. Is that the assistant?                            14 Q. How many SDDOs have you met with?
15 A. Assistant field office director.                  15 A. The ones that were -- are at the
16 Q. And who tells the assistant field                 16 Burlington office, so ten.
17 office director?                                     17 Q. When did that meeting occur?
18 A. Either the SDDO or the DO.                        18 A. It's a weekly meeting.
19 Q. What's a DO?                                      19 Q. You meet with them each week to talk
20 A. Deportation officer.                              20 about this case?
21 Q. How many SDDOs are there in the Boston            21 A. No.
22 field office?                                        22 Q. Do you recall which -- the approximate
23 A. 15, 18. I don't remember how many                 23 date that you did -- you did talk about this
24 positions -- actual positions we have, but I         24 case with them?
                                                   66                                                       68
1 think that's what we have available right now.        1     A. I believe the last time I spoke to the
2      Q. Did those 15 to 18 people ever read           2 supervisory staff and mentioned the Calderon
3  the  court's orders in this litigation?              3 litigation was last week.
4      A. Not to my knowledge. I don't know.            4     Q. Was counsel present at that meeting?
5      Q. Did you ever talk to those 15 to 18           5     A. No.
6 people about the court's orders in this               6     Q. What did you say at that meeting to
7 litigation?                                           7 them?
8      A. Not specifically.                             8     A. I don't recall specifics. I just know
9      Q. Did you ever communicate with them in         9 that it's -- it's a weekly topic --
10 any way about the court's orders in this             10 Q. What --
11 litigation?                                          11 A. -- subtopic.
12 A. Yes.                                              12 Q. What generally would you say to them
13 Q. How did you communicate with them?                13 at these meetings?
14 A. Sent the broadcast e-mail outlining               14 A. To make sure that they're following
15 the findings of the court along with meetings        15 the guidance that was put out --
16 with the AFODs and supervisors who then met          16 Q. What was the guidance that was put
17 with their staff.                                    17 out?
18 Q. When did you meet with the AFODs and              18 A. -- in the e-mail.
19 supervisors?                                         19        It just described who was -- who the
20 A. I meet with them weekly.                          20 class members were, the steps that they need
21 Q. And when did you discuss this                     21 to take in order to document class membership,
22 litigation with them?                                22 what they need to do to ensure that anybody
23 A. It's been discussed a few times.                  23 that may be a class member -- that information
24 Q. You discussed it with them a few                  24 is properly recorded within all arrests and
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 19 of 86
                                    Confidential
                                       Transcript of Marcos Charles                              18 (69 to 72)

                                       Conducted on July 16, 2019
                                                    69                                                       7
1 detention documents, who can -- who is the             1 sheet indicating that they had read it and
2 authority to approve arrests, detention, and           2 that they had discussed it with their
3 removal for Calderon class members. I'm sure           3 supervisor.
4 there's something I'm missing, but that's what         4 BY MS. SEWALL:
5 I can remember offhand.                                5     Q. So every SDDO and DO needed to sign a
6     Q. Who makes the arrest decisions?                 6 sign-in sheet to confirm that they had read
7     A. Generally?                                      7 the e-mail that you sent?
8     Q. For Calderon class members.                     8     A. Correct.
9     A. For Calderon class members, it has to           9              MS. LARAKERS: Objection.
10 be approved by assistant field office                 10 A. Well, I don't know about the e-mail,
11 director.                                             11 but that they had discussed it with -- I can't
12 Q. By the assistant field office                      12 remember the wording on what they were
13 director, you said?                                   13 specifically supposed to do, but I know that
14 A. Correct, for the unit. And if the                  14 they had to meet with their DOs and the DOs
15 assistant field office director for the unit          15 had to sign in saying that they were -- that
16 is not available, they have to move it forward        16 they had discussed the -- the e-mail with
17 to the deputy field office director or acting         17 their supervisors.
18 deputy field office director.                         18 BY MS. SEWALL:
19 Q. So there are six assistant field                   19 Q. So only -- so you don't know if they
20 office directors, correct?                            20 read it, but they had to confirm that they
21 A. Correct.                                           21 discussed it with their supervisors?
22 Q. Have they read the court's orders in               22 A. Correct.
23 this case?                                            23             MS. LARAKERS: Objection.
24 A. I don't know if all six have read. I               24 BY MS. SEWALL:
                                                    70                                                       72
1 know three have.                                       1     Q. And their supervisor are the SDDOs?
2     Q. Which three have read?                          2              MS. LARAKERS: Objection.
3     A. Vance Ely, Aldean Beaumont, and Todd            3     A.   Correct.
4 Thurlow.                                               4 BY MS. SEWALL:
5     Q. The other three, you don't know about?          5     Q. And you're not sure if the SDDOs have
6     A. No.                                             6 read it?
7     Q. But they can make final arrest                  7              MS. LARAKERS: Objection.
8 decisions on Calderon class members,                   8     A. I -- I think they had to sign in also.
9 correct?                                               9 BY MS. SEWALL:
10 A. Correct.                                           10 Q. What sort of sign-in sheets are these?
11 Q. And they have not received any                     11 A. Just a basic sign-in sheet, name.
12 training on the provisional waiver process,           12 Q. Where are they kept?
13 correct?                                              13 A. I believe they're kept in our office.
14 A. Correct.                                           14 Q. Did any of the SDDOs or DOs come to
15             MS. LARAKERS: Objection.                  15 you with any questions on your e-mail?
16 BY   MS.  SEWALL:                                     16 A. No.
17 Q. I want to turn to the e-mail you sent              17 Q. Did any of the assistant FODs come to
18 to the SDDOs and the DOs.                             18 you with questions on your e-mail?
19 A. Okay.                                              19 A. Not that I recall.
20 Q. Has everybody read that e-mail?                    20 Q. Did Todd Lyons ever send out an e-mail
21             MS. LARAKERS: Objection.                  21 similar to what you were describing?
22    A.   I believe everybody -- well, I can't          22 A. Maybe.
23 say yes for sure, but everybody that -- all           23 Q. Do you know one way or the other?
24 deportation officers had to sign a sign-in            24 A. I know he sent out e-mails before
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 20 of 86
                                    Confidential
                                        Transcript of Marcos Charles                          19 (73 to 76)

                                        Conducted on July 16, 2019
                                                   73                                                       75
1 about the Calderon litigation.                        1      Q. Do you consider whether an individual
2      Q. To all SDDOs and DOs?                         2 is eligible for the provisional waiver process
3      A. To the field office.                          3 prior to moving the class member?
4      Q. To the entire field office?                   4                MS. LARAKERS: Objection.
5      A. Yes.                                          5      A. I wouldn't know if they're eligible
6      Q. And were there sign-in sheets required        6 because I don't work for USCIS. That would be
7 for people to certify that they read the              7 a USCIS call, if they were actually eligible.
8 e-mails?                                              8 BY MS. SEWALL:
9      A. I don't know.                                 9      Q. So you don't know if somebody's
10 Q. Besides these e-mails, has there been             10 eligible -- if a -- if somebody is eligible
11 any informal training at the Boston field            11 for a provisional waiver?
12 office on the provisional waiver process?            12               MS. LARAKERS: Objection.
13 A. Just those discussions.                           13 A. No.
14 Q. Has there been any informal training              14 BY MS. SEWALL:
15 at the Boston field office on the Calderon           15 Q. How do you find out if somebody's
16 litigation?                                          16 eligible for the provisional waiver process?
17 A. Well, that's what -- I'm sorry, that's            17 A. I would have to discuss that with CIS.
18 what I meant on the Calderon litigation.             18 Q. Do you discuss it with CIS?
19 Q. Was there any on the provisional                  19 A. I do not personally.
20 waiver process, generally?                           20 Q. Who discusses it with CIS?
21 A. Not that I know of.                               21 A. I don't know at what point if any --
22 Q. Judge Wolf has ordered that ICE Boston            22 the only time we talk to CIS on where they are
23 has certain obligations to class members,            23 in the process is when we have to talk to them
24 correct?                                             24 to see who actually filed the I-130, and that
                                                   74                                                       76
1             MS. LARAKERS: Objection.                  1 doesn't always indicate that they're in the
2     A. I -- okay, yes.                                2 process for the provisional waiver.
3 BY MS. SEWALL:                                        3     Q. When do you talk to CIS to find out if
4     Q. The Calderon class members?                    4 somebody filed an I-130?
5     A. The Calderon class members.                    5     A. I don't.
6     Q. Is that correct?                               6     Q. When does ICE Boston, anyone at ICE
7             MS. LARAKERS: Objection.                  7 Boston, talk to CIS?
8     A. Yes.                                           8     A. The deportation officer would -- once
9 BY MS. SEWALL:                                        9 they see that they have an I-130 either
10 Q. Did you understand those obligations?             10 pending or approved, would contact USCIS to
11            MS. LARAKERS: Objection.                  11 find out who petitioned for that individual.
12 A. Yes. I'm not sure what you're                     12 Q. And is that the only question that
13 referring to with "obligations." Can you             13 they ask, who petitioned for the individual?
14 define those?                                        14 A. I don't know. I don't know.
15 BY MS. SEWALL:                                       15 Q. You don't know the process?
16 Q. What do you understand he's ordered               16 A. No.
17 ICE Boston to do with respect to Calderon            17            MS. LARAKERS: Objection.
18 class members?                                       18 A. I don't know if they ask that
19 A. Take any consideration that their                 19 question, what other questions they may ask.
20 provisional waiver says.                             20 BY MS. SEWALL:
21 Q. What does that mean to you?                       21 Q. Do you know what information they look
22 A. That we have to consider that they may            22 to get?
23 be eligible for a provisional waiver prior to        23            MS. LARAKERS: Objection.
24 removing the class member.                           24 A. Based on what? Because there's
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 21 of 86
                                     Confidential
                                           Transcript of Marcos Charles                            20 (77 to 80)

                                           Conducted on July 16, 2019
                                                     77                                                       79
1 several different things that we could be               1      A. I do not.
2 asking for.                                             2      Q. How do you consider it?
3 BY MS. SEWALL:                                          3      A. I'm sorry?
4      Q. So you said when a deportation officer          4      Q. How do you consider it if you don't
5 sees that an I-130 application is pending or            5 know --
6 approved for an individual, they call CIS --            6               MS. LARAKERS: Objection.
7      A. Uh-huh.                                         7 BY MS. SEWALL:
8      Q. -- to ask for certain information?              8      Q. -- whether somebody's eligible?
9      A. Correct.                                        9      A. That's the whole thing, can they be
10             MS. LARAKERS: Objection.                   10 eligible. Could they be eligible or are they
11 BY   MS.  SEWALL:                                      11 eligible are two different things.
12 Q. What information do they ask for?                   12 Q. Which one do you consider?
13 A. The only thing that I'm concerned with              13 A. Could they be eligible.
14 in this case would be whether or not they --           14 Q. How do you consider could they be
15 who -- who was petitioning for that                    15 eligible if you don't --
16 individual. If CIS -- they may also ask if             16 A. If they have a pending I-130 or an
17 they have any other petitions outstanding that         17 approved I-130. And if they're -- if they
18 are in record, and that would also be looked           18 have moved forward to a 601A, we'll definitely
19 at.                                                    19 look at that also.
20 Q. But they might not ask that?                        20 Q. So you do have an understanding of
21 A. They may not.                                       21 whether they could be eligible for a
22 Q. But they will ask who petitioned for                22 provisional waiver process?
23 the individual?                                        23              MS. LARAKERS: Objection.
24 A. Definitely.                                         24 A. My understanding is, if they have a
                                                     78                                                       80
1      Q. And so, as you understand the court's           1 pending or approved I-130, then I must
2 order, you're obligated to take and to                  2 consider that fact, that they could be
3 consider the provisional -- whether somebody            3 eligible for a 601A waiver, before I remove
4 is eligible for provisional waiver process              4 them.
5 prior to removal a Calderon class member --             5 BY MS. SEWALL:
6               MS. LARAKERS: Objection.                  6    Q. Do you understand that -- do you
7 BY MS. SEWALL:                                          7 understand the court's order to apply to
8      Q. -- correct?                                     8 detention and removal decisions -- I mean,
9      A. I believe that -- can you repeat that?          9 detention and arrest decisions?
10 Sorry.                                                 10            MS. LARAKERS: Objection.
11 BY MS. SEWALL:                                         11 A. I'm sorry?
12 Q. As you understand the court's order,                12 BY MS. SEWALL:
13 you're obligated to consider whether a person          13 Q. Do you understand the court's order to
14 is considered for the -- whether a person is           14 apply to detention and arrest decisions?
15 eligible for the provisional waiver process            15            MS. LARAKERS: Objection.
16 prior to removal of that person?                       16   A.   I don't  understand the question.
17 A. No.                                                 17 BY MS. SEWALL:
18              MS. LARAKERS: Objection.                  18 Q. Are you obligated to consider whether
19     A.   My   understanding is that they are in        19 somebody could be eligible for a provisional
20 process to -- not that they are eligible, but          20 waiver in executing detention and arrest
21 that they could be eligible.                           21 decisions?
22 BY MS. SEWALL:                                         22 A. No.
23 Q. But you don't know whether somebody                 23            MS. LARAKERS: Objection.
24 could be eligible?                                     24 BY MS. SEWALL:
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 22 of 86
                                    Confidential
                                        Transcript of Marcos Charles                             21 (81 to 84)

                                        Conducted on July 16, 2019
                                                    8                                                          83
1     Q. Are you obligated to consider whether           1 there's -- it varies case by case.
2 somebody could be eligible for the provisional         2        Again, it's not a -- everybody's the
3 waiver process in executing decisions                  3 same, either everybody gets detained or nobody
4 regarding orders of supervision?                       4 gets detained. That's not what I look at.
5               MS. LARAKERS: Objection.                 5 Every case is different.
6     A. No.                                             6     Q. How do you consider the fact that
7 BY MS. SEWALL:                                         7 somebody could be eligible for the provisional
8     Q. Do you consider whether somebody could          8 waiver process in your detention decisions?
9 be eligible for the provisional waiver process         9             MS. LARAKERS: Objection.
10 in executing arrest and detention decisions?          10 A. Is that the same question?
11              MS. LARAKERS: Objection.                 11 BY MS. SEWALL:
12 A. Can you repeat that, please?                       12 Q. Do you want me to repeat it?
13 BY MS. SEWALL:                                        13 A. It sounded like the same question you
14 Q. Do you consider whether somebody could             14 just asked me.
15 be eligible for the provisional waiver process        15 Q. I'll repeat it.
16 in executing arrest and detention decisions?          16       How do you consider the fact that
17              MS. LARAKERS: Objection.                 17 somebody   could be eligible for the provisional
18 A. I consider the fact that somebody is a             18 waiver process in your detention decisions?
19 Calderon class member before a detention              19            MS. LARAKERS: Objection.
20 decision.                                             20 A. Same thing, it's case-by-case basis.
21 BY MS. SEWALL:                                        21 There's different factors in every case.
22 Q. Is that different from considering                 22 BY MS. SEWALL:
23 whether that person is eligible for the               23 Q. Can you give me any information on how
24 provisional waiver process in executing an            24 you consider it?
                                                    82                                                         84
1 arrest and detention decision?                         1
2             MS. LARAKERS: Objection.                   2
3     A.   Yes.                                          3
4 BY MS. SEWALL:                                         4
5     Q. How?                                            5
6     A. A Calderon class member would have to           6     Q. What difference does it make that they
7 be petitioned by a USC spouse.                         7 could be eligible for the waiver?
8     Q. How do you consider the fact that               8             MS. LARAKERS: Objection.
9 somebody is a Calderon class member before a           9
10 detention decision?                                   10
11            MS. LARAKERS: Objection.                   11
12 A. I'm -- I'm a little confused by the                12
13 question. How do I consider it?                       13
14 BY MS. SEWALL:                                        14
15 Q. Yes.                                               15
16 A. Like, can you be more specific with                16
17 that?                                                 17
18 Q. How does it factor into your                       18
19 consideration?                                        19
20                                                       20
21                                                       21            MS. LARAKERS: Objection.
22                                                       22    A.  Would   their -- can you re -- I want to
23                                                       23 make sure I understand the question. Can you
24                                                       24 repeat it?
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 23 of 86
                                    Confidential
                                       Transcript of Marcos Charles                          22 (85 to 88)

                                       Conducted on July 16, 2019
                                                85                                                       87
1 BY MS. SEWALL:                                     1 class member affect a removal decision
2    Q. Sure. I'll rephrase.                         2 differently than it would affect an arrest or
3    A. Okay.                                        3 detention decision?
4    Q. Do you -- do you only consider --            4             MS. LARAKERS: Objection.
5 scratch that.                                      5     A. Yes.
6       How do you weight the fact that              6     Q. How?
7 somebody's a Calderon class member in your         7             MS. LARAKERS: Objection.
8 detention decisions?                               8     A. In order for -- I have to take into
9            MS. LARAKERS: Objection.                9 consideration that they could be eligible for
10                                                   10 a provisional waiver on removal. While under
11                                                   11 arrest and detention, I don't.
12                                                   12 BY MS. SEWALL:
13                                                   13 Q. Do you consider it in arrest and
14                                                   14 detention decisions?
15                                                   15            MS. LARAKERS: Objection.
16                                                   16 A. I'm sorry?
17                                                   17 BY MS. SEWALL:
18                                                   18 Q. Do you consider it in arrest and
19                                                   19 decisions?
20                                                   20            MS. LARAKERS: Objection.
21                                                   21 A. What's "it"? I'm sorry.
22                                                   22 BY MS. SEWALL:
23                                                   23 Q. Do you consider a person's eligible
24 BY MS. SEWALL:                                    24 for the provisional waiver process in arrest
                                                86                                                       88
1                                                    1 and detention decisions?
2                                                    2     A. I do. I -- on detention decision, I
3                                                    3  look  at that, but on the arrest decision,
4                                                    4 that's made by the AFOD.
5                                                    5     Q. Does the AFOD consider a person's
6                                                    6 eligibility for provisional waiver process in
7                                                    7 the arrest -- in his or her arrest decision?
8                                                    8     A. They consider that it is a Calderon
9                                                    9 class member in their arrest decision.
10                                                   10 Q. How does it factor into their
11                                                   11 decision?
12                                                   12              MS. LARAKERS: Objection.
13                                                   13 A. Again, it's got to be taken as a
14                                                   14 whole. It can't be -- it's not just one
15                                                   15 thing, but it's at a higher level. There's
16                                                   16 more scrutiny because they're a Calderon class
17                                                   17 member.
18                                                   18 BY MS. SEWALL:
19                                                   19 Q. Have you provided any guidance to --
20                                                   20 have you provided any guidance to an AFOD on
21         MR. LARAKERS: Objection.                  21 how to consider a person's eligibility for
22   A. Can you repeat it, please?                   22 provisional waiver process in an arrest
23 BY MS. SEWALL:                                    23 decision?
24 Q. Would somebody's status as a Calderon          24 A. No.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 24 of 86
                                     Confidential
                                         Transcript of Marcos Charles                             23 (89 to 92)

                                         Conducted on July 16, 2019
                                                     89                                                       9
1     Q. What instruction have you given, if              1 remove that individual, we have to take into
2 any, to AFODS concerning how to consider a              2 consideration their eligibility for the -- the
3 person's eligibility for a provisional waiver           3 waiver. So if we are going to -- the arrest
4 process in an arrest decision?                          4 as it -- is at a lower threshold because an
5     A. That they have to consider the fact              5 arrest can still allow somebody to be put on
6 that they are a Calderon class member before            6 supervision and not detention. I'm -- only
7 making an arrest of that individual.                    7 reason I detain people is to remove them.
8     Q. And you don't tell them -- you haven't           8     Q. So what does that mean, it's at a
9 given them any guidance on how to consider              9 lower level, you don't have to think about it
10 that fact?                                             10 as much?
11 A. No.                                                 11             MS. LARAKERS: Objection.
12            MS. LARAKERS: Objection.                    12 A. If I arrest somebody and put them in
13 A. I believe my AFODs know their job.                  13 process but they will stay on a nondetained
14 BY MS. SEWALL:                                         14 docket, then that still allows them to
15 Q. And what is their job?                              15 continue with their provisional waiver
16            MS. LARAKERS: Objection.                    16 process, if that's what they are seeking.
17    A.   To supervise   their units properly and        17 BY MS. SEWALL:
18 to make sure that arrests are conducted                18 Q. So why -- so is it -- it doesn't come
19 properly.                                              19 into play as much in an arrest decision? Is
20 BY MS. SEWALL:                                         20 that what you're telling me? I don't
21 Q. And so how would it be improper --                  21 understand.
22 would it be improper for them to fail to               22             MS. LARAKERS: Objection.
23 consider that somebody is a Calderon class             23 A. It's still a consideration because, if
24 member?                                                24 we arrest somebody and put them in detention
                                                     90                                                       92
1             MS. LARAKERS: Objection.                    1 and they try to -- and then try to remove
2     A. If they did not take into account that           2 them, we have to consider the fact that they
3 it was Calderon class member, they would                3 may be eligible for petition -- for
4 definitely be spoken with.                              4 provisional waiver.
5 BY MS. SEWALL:                                          5 BY MS. SEWALL:
6     Q. What would they be told?                         6     Q. And if I asked you how you consider
7             MS. LARAKERS: Objection.                    7 the fact that they're eligible for provisional
8     A. They need to make sure that they                 8 waiver, you couldn't tell me?
9 consider the fact that this is a Calderon               9     A. It's --
10 class member prior to making any decisions.            10              MS. LARAKERS: Objection.
11 BY MS. SEWALL:                                         11 A. It varies. There's nothing -- you
12 Q. And if I'm an AFOD and I ask you, "How              12 have to take the totality of the case.
13 I'm supposed to consider that," what would you         13 You can't just -- it's not one thing.
14 say?                                                   14 BY MS. SEWALL:
15            MS. LARAKERS: Objection.                    15 Q. So you have to take it as the totality
16    A.  I would   say you have to take into             16 of the case. How does it weigh into the
17 account that they may be eligible for                  17 totality of the case?
18 provisional waiver.                                    18              MS. LARAKERS: Objection.
19 BY MS. SEWALL:                                         19    A.    On  arrest or detention or removal?
20 Q. And if I say to you, "Why does it                   20 BY MS. SEWALL:
21 matter that they're eligible for provisional           21 Q. All of them.
22 waiver," what would you say?                           22 A. Again, it's -- it's -- I'm not going
23            MS. LARAKERS: Objection.                    23 to speculate as to what case is what. If you
24 A. Because we have to -- in order to                   24 have a specific case you want to ask me about,
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 25 of 86
                                    Confidential
                                         Transcript of Marcos Charles                            24 (93 to 96)

                                         Conducted on July 16, 2019
                                                    93                                                      95
1 I may be able to help answer a question on             1 considerations we have to take.
2 that. But in general, it depends. It -- just           2     Q. So you said there's several reasons
3 every case is different.                               3 that an arrest, detention, or removal decision
4     Q. So you have no high-level description           4 will be scrutinized more if it's a Calderon
5 of how it might affect an arrest decision, a           5 class member in addition to the reporting
6 detention decision, or a removal decision; is          6 requirements?
7 that correct?                                          7     A. Correct.
8              MS. LARAKERS: Objection.                  8     Q. What are those several reasons?
9     A. It's scrutinized more if it's a                 9             MS. LARAKERS: Objection. Asked
10 Calderon class member.                                10 and answered.
11 BY MS. SEWALL:                                        11 A. It's just -- there's several different
12 Q. In what way is it scrutinized more?                12 ones. Again, I can't be specific on every
13 A. Well, when we have to -- we have                   13 reason because every case is different.
14 reporting requirements that we have to abide          14 BY MS. SEWALL:
15 by and we have -- there's more effort put into        15 Q. So you can tell me that there are
16 a Calderon class member due to all the                16 several reasons, but you can't tell me the
17 reporting requirements that have been put on          17 several reasons?
18 us by the court.                                      18            MS. LARAKERS: Objection.
19 Q. So you have to do more because you                 19 A. It depends on the case.
20 have to later put the arrest down on a                20            MS. PIEMONTE: Would now be a
21 report?                                               21 good time to take a break?
22             MS. LARAKERS: Objection.                  22            MS. SEWALL: Sure, yes.
23 A. Not really, but we do have to identify             23            MS. LARAKERS: Thank you.
24 the Calderon class member, and we have to             24            THE VIDEOGRAPHER: We are off
                                                    94                                                      96
1 monitor that, and we monitor the cases                 1 the record at 11:28 a.m.
2 throughout detention. And again, if we're              2
3 going to make an arrest, it's because I want           3             (Recess taken from 11:28 a.m.
4 to make a removal on that individual. And              4             to 11:45 a.m.)
5 when I say "I," I mean ICE ERO Boston field            5
6 office.                                                6              THE VIDEOGRAPHER: We are on the
7     Q. So you testified that an arrest,                7 record at 11:45 a.m.
8 detention, or removal decision will be                 8 BY MS. SEWALL:
9 scrutinized more if it's a Calderon class              9     Q. Hello again.
10 member because you have reporting                     10 A. Hello.
11 requirements, correct?                                11 Q. You mentioned an e-mail you sent to
12 A. That's one of the reasons.                         12 the office of -- to the entire Boston office
13              MS. LARAKERS: Objection.                 13 about the Calderon litigation, correct?
14 BY MS. SEWALL:                                        14 A. Correct.
15 Q. What's another reason?                             15 Q. When did you send that e-mail?
16 A. There's several reasons. I mean,                   16 A. I don't remember the date.
17 again, I can't just be -- I can't be specific         17 Q. Do you remember the approximate date?
18 on a reason, or one or two reasons. Every             18 A. It was in May.
19 case is different and every case requires, you        19 Q. Early May or late May?
20 know, review at some point to decide whether          20 A. Late May, mid to late May.
21 or not to arrest that person.                         21 Q. And you didn't -- you don't know if
22        A Calderon member that is arrested             22 Mr. Lyons had sent any sort of similar e-mail
23 still has -- again, may be eligible for that          23 before you became acting FOD?
24 provisional waiver, and that's one of                 24             MS. LARAKERS: Objection.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 26 of 86
                                    Confidential
                                       Transcript of Marcos Charles                             25 (97 to 100)

                                       Conducted on July 16, 2019
                                                    97                                                       99
1     A. I know he sent out an e-mail regarding          1 A. As I stated before, we have weekly
2 Calderon litigation. I don't remember the              2
3 specifics of that e-mail.                              3
4 BY MS. SEWALL:                                         4
5     Q. What were the specifics of your                 5
6 e-mail?                                                6
7     A. Is it -- is that like the same -- we            7
8 talked about this one before, correct?                 8
9     Q. Yes.                                            9
10 A. It gave direction on who was                       10
11 authorized to approve arrests of class                11
12 members, detention of class members, removal          12
13 of class members, the steps that the officer          13
14 needed to take to record the fact that they           14
15 were a Calderon class member, within                  15
16 different -- at different stages, within EARM,        16
17 within different documents. That's pretty             17
18 general, but...                                       18
19 Q. Anything else?                                     19
20 A. I don't recall. If you have it, I can              20
21 probably look at it.                                  21
22 Q. I don't have it, no.                               22
23 A. Yeah, I don't recall.                              23
24 Q. And besides sending that e-mail, you               24
                                                    98                                                       00
1 mentioned you had some conversations with your         1     A. meetings with the AFODs and
2 deputy FODs and assistant FODs?                        2 supervisors where we discuss all topics of
3     A. My AFODS, my SDDOs, and my DFOD.                3 what's going on within the field office.
4     Q. You had in-person conversations with            4     Q. Do you recall generally what was
5 FODs, SDDOs, and DFODs?                                5 discussed with respect to the Calderon
6     A. I had teleconferences with the AFODs,           6 litigation?
7 some in-person with the AFODS that are in              7     A. Not specifically -- generally, we just
8 Burlington, same thing with the supervisors in         8 discussed the -- the last meeting, which was
9 Burlington.                                            9 last week was to ensure -- just a reminder to
10 Q. Did you have conversation with AFODs               10 ensure that deportation officers, what they
11 who are not in Burlington?                            11 were supposed to be -- as far as documentation
12            MS. LARAKERS: Objection.                   12 in the of case of class members.
13 A. Yes, teleconference.                               13 Q. So the conversation that you can
14 BY MS. SEWALL:                                        14 remember is to remind the deportation officers
15 Q. And you can't recall when these                    15 to continue documenting Calderon class
16 conversations occurred?                               16 members?
17 A. No.                                                17 A. Correct.
18 Q. You can't recall how long they                     18 Q. You can't remember any others?
19 lasted?                                               19 A. No.
20 A. No.                                                20 Q. Besides these -- this e-mail and the
21 Q. You can't recall what was discussed?               21 teleconference with the AFODS and then some
22 A. No, not specifically.                              22 in-person meetings with people in Burlington,
23 Q. Do you recall generally what was                   23 did you do anything else to inform your office
24 discussed?                                            24 about the provisional waiver process?
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 27 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 28 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 29 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 30 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 31 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 32 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 33 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 34 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 35 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 36 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 37 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 38 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 39 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 40 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 41 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 42 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 43 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 44 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 45 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 46 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 47 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 48 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 49 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 50 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 51 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 52 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 53 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 54 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 55 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 56 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 57 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 58 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 59 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 60 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 61 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 62 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 63 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 64 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 65 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 66 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 67 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 68 of 86
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 69 of 86
                                    Confidential
                                        Transcript of Marcos Charles                           68 (269 to 272)

                                        Conducted on July 16, 2019
                                                   269                                                    27
1     A. Oh, I don't know. It's been a while.            1        (Exhibit No. 12 marked for
2     Q. Has ICE distributed any written                 2 identification.)
3 guidance to ICE Boston employees on the POCR           3
4 review process?                                        4 BY MS. SEWALL:
5     A. No.                                             5     Q. The court reporter has handed you
6     Q. Are individuals conducting POCR                 6 what's been marked Exhibit 12.
7 reviews told what factors to consider in               7        Do you recognize this document?
8 determining whether to continue to detain              8     A. (Witness reviews document.)
9 somebody?                                              9        It's the notice for custody review.
10 A. They recommend -- they make a                      10 Q. Have you seen this document before
11 recommendation, whether to continue detention         11 today?
12 or release, and they are taught what factors          12 A. This specific document?
13 may require a continued detention or recommend        13 Q. Yes.
14 to release.                                           14 A. I don't know. Maybe. I recognize the
15 Q. Are they given any guidance on how to              15 name.
16 weigh those factors?                                  16
17 A. Not specifically.                                  17 A. Correct.
18 Q. Are they given any unspecific guidance             18 Q. And it's a notice to alien of file
19 on how to weigh those factors?                        19 custody review, correct?
20 A. No, not that I can think of offhand,               20 A. Correct.
21 other than the training that they receive at          21 Q. In the second paragraph says, "Your
22 the academy and the informal training they            22 custody status will be reviewed on or about
23 receive by experienced DOs and their SDDO.            23 November 20, 2018," correct?
24 Q. And what factors are they told to                  24 A. Correct.
                                                   270                                                    272
1 consider?                                              1      Q. It states, "You may submit any
2      A. I don't know.                                  2 documentation you wish to be reviewed in
3      Q. Are they told to consider an                   3 support of your release prior to the date
4 individual's application for I-130?                    4 listed above," correct?
5      A. I would look at that if I was the              5      A. Correct.
6 deportation officer.                                   6      Q. If you look at Exhibit 10, it's this
7      Q. But are the deportation officers               7 big spreadsheet?
8 instructed to look at that?                            8      A. Uh-huh.
9      A. I don't know.                                  9      Q. And Semedo is the fourth from the
10 Q. Are they instructed to consider                    10 bottom?
11 somebody's status as a Calderon class member?         11 A. Right.
12 A. For continued detention?                           12 Q. And if you go over to the column on
13 Q. Yes.                                               13 date POCR conducted and decisions, it says,
14 A. No. It is indicated within the POCR                14 "The POCR was conducted on November 1, 2018."
15 if they are a class member though.                    15        Do you see that?
16 Q. Where is it indicated in the POCR if               16     A.  It says what?
17 they're a class member?                               17 Q. It says, "The POCR was conducted on
18 A. I instructed them to put it in the                 18 November 1, 2018."
19 comments section of the POCR.                         19        Do you see that?
20 Q. Where's the comment section of the                 20 A. Yes.
21 POCR?                                                 21 Q. That is 20 days before he was told it
22 A. I can't remember which page. I don't               22 would be conducted in this notice to alien,
23 recall what page it's on.                             23 file custody review --
24                                                       24             MS. LARAKERS: Objection.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 70 of 86
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 71 of 86
                                     Confidential
                                         Transcript of Marcos Charles                               70 (277 to 280)

                                         Conducted on July 16, 2019
                                                    277                                                       279
1 substantial equity in the United States?                1      A. Correct.
2     A. I don't know.                                    2      Q. He received his second custody review,
3     Q. Is status of the Calderon class member           3 post-180, on -- it looks like March 5, 2019,
4 not considered a substantial equity in the              4 correct?
5 United States?                                          5      A. Correct.
6     A. When looking at it now on Calderon               6      Q. That's, let's see, December, January,
7 class members, I would take that into                   7 February. That's over three months after --
8 consideration at this time. There was no                8 that's about four months after his POCR was
9 class member -- there was no class defined at           9 conducted, right?
10 that time.                                             10 A. Correct.
11 Q. You're saying, because there was no                 11 Q. So that's more than 90 days after his
12 class defined when this decision to continue           12 initial POCR was conducted?
13 detention was reviewed, it -- Todd Lyons did           13 A. It appears to be.
14 not consider --                                        14 Q. Well, why didn't he receive a second
15 A. I don't know if he considered it or                 15 custody review within 90 days?
16 not. I'm just saying, based on that, if it             16 A. I don't know.
17 was me reviewing it, there was no class                17 Q. Did ICE make a good finding -- a
18 defined, then we couldn't necessarily consider         18 finding of good cause to postpone his
19 that there was a class membership when we were         19 review?
20 looking at this.                                       20 A. I would have to look at the case.
21 Q. Did he consider the filing of an I-130              21 Q. Where would that be recorded?
22 application?                                           22 A. Most likely within the A-file.
23 A. I don't know.                                       23
24 Q. Does ICE conduct a second custody                   24 review before the 30-days' notice date that he
                                                    278                                                       280
1 review within 90 days of the first custody              1 was given -- 20 days before his 30-days'
2 review?                                                 2 notice. He was told he did not have
3     A. Yes, 180 days.                                   3 substantial equity in the United States,
4     Q. Who conducts that review?                        4 despite the fact that he's married to a U.S.
5     A. Headquarters.                                    5 citizen, and then he did not receive a second
6     Q. Do you ever conduct one --                       6 custody review after 90 days, correct?
7     A. No.                                              7             MS. LARAKERS: Objection.
8     Q. -- 180-day reviews?                              8     A. I don't know. I would have to look at
9     A. No, I have not.                                  9 the indication completely. Based on what's on
10 Q. Is it always done by headquarters?                  10 this spreadsheet, that's -- looking at the
11 A. I would say almost always. I don't                  11 spreadsheet, those are the dates that are in
12 recall doing a 180 before.                             12 here. I would have to actually look at the
13 Q. Who decides when the second review                  13 case.
14 will be conducted?                                     14 BY MS. SEWALL:
15 A. At -- I'm sorry, I don't understand                 15 Q. Well, going on these documents that
16 the question.                                          16 we have here, it appears that ICE Boston did
17 Q. Who decides when the second review                  17 not follow the POCR regulations for Mr.
18 will be conducted?                                     18
19 A. It's at 180 days, if they're still in               19            MS. LARAKERS: Objection.
20 custody, post-order.                                   20 A. No.
21 Q. If you look back at this Exhibit 10,                21 BY MS. SEWALL:
22                                                        22 Q. Why?
23 received his first custody review on November          23 A. Because headquarters is in charge of
24 1, 2018, correct?                                      24 the 180 POCRs and anything after. We don't
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 72 of 86
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 73 of 86
                                    Confidential
                                       Transcript of Marcos Charles                             72 (285 to 288)

                                       Conducted on July 16, 2019
                                                   285                                                    287
1 reading that.                                          1
2     Q. Are you aware that Ms. Adducci also             2 BY MS. SEWALL:
3 testified that ICE Boston released people when         3     Q. Do you recognize this document?
4 it found violations of their POCR rights?              4     A. (Witness reviews document.)
5              MS. LARAKERS: Objection.                  5         It's the notice of file review.
6     A. No, I don't.                                    6
7 BY MS. SEWALL:                                         7     A. Correct.
8     Q. Who -- who decided to change to the             8     Q. Have you seen this document before
9 current policy?                                        9 today?
10 A. There hasn't been a need to. What I'm              10 A. I don't recall specifically seeing
11 saying is that if there was a POCR violation,         11 this one.
12 that would be an option. If it was a -- if            12 Q. The middle paragraph says, "Your
13 releasing the individual, based on just the           13 custody status will be reviewed on or about
14 error or violation, wasn't going to be a              14 March 12, 2019."
15 public safety or national security threat,            15        Do you see that?
16 then I don't see a problem with it. If it             16 A. I do.
17 did, then I do see a problem with it.                 17 Q. If you look back at this spreadsheet
18 Q. Okay. So that's a little different                 18
19 from what you said before.                            19 second from the bottom?
20        Can you clarify to me what the current         20 A. Correct.
21 practice would be with respect to the alien           21 Q. For the column date POCR conducted and
22 whose POCR rights were violated?                      22 decisions --
23 A. It would be on a case-by-case basis.               23 A. Uh-huh.
24 I have to look at it and see exactly what             24 Q. -- it says, "90-day POCR conducted
                                                   286                                                    288
1 happened and if it would be a national threat          1 March 18, 2019."
2 or public safety risk to have that individual          2         Do you see that?
3 out.                                                   3     A.    Correct.
4     Q. And you said there have been know POCR          4     Q. That's four days before the review is
5 violations since you took office?                      5 noticed for, correct?
6     A. Not that I'm aware of.                          6               MS. LARAKERS: Objection.
7     Q. Have there been any POCR violations             7     A. Correct.
8 since July 2018?                                       8 BY MS. SEWALL:
9     A. I would have to check, but I don't              9
10 think so.                                             10 review would take place early?
11 Q. You don't know?                                    11 A. I don't know.
12 A. I don't know. I don't think so.                    12 Q. Was his attorney informed that
13 Q. Who would know?                                    13
14 A. Acting Field Office Director -- Deputy             14 early?
15 Field Office Director Todd Lyons.                     15 A. I don't know.
16 Q. You don't know if a class member's --              16 Q. Who would you ask to find out?
17 a class member in detention has undergone a           17 A. The AFOD over at custody management.
18 POCR violation since July 2018?                       18 Q. What documents would you look at to
19 A. I don't know.                                      19 find out?
20 Q. Have you looked into that?                         20 A. I would look at the A-file.
21 A. No.                                                21              MS. PIEMONTE: Excuse me, just
22                                                       22 to clarify the record, I think the spreadsheet
23        (Exhibit No. 14 marked for                     23 says March 8, not March 18th.
24 identification.)                                      24              MS. SEWALL: I think I said
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 74 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 75 of 86
        Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 76 of 86
                                    Confidential
                                        Transcript of Marcos Charles                               75 (297 to 300)

                                        Conducted on July 16, 2019
                                                    297                                                       299
1     A. Correct, which is about three -- March           1 to a second POCR review within 90 days of the
2 12, 2019.                                               2 first?
3     Q. If you could focus on my question.               3     A. It should be looked at again after --
4 All I'm asking you is: This occurred on March           4 if they're not being removed, it should be
5 8, 2019, correct?                                       5 looked at again and decide whether a POCR
6     A. Correct.                                         6 needs to be conducted or not. Because it's at
7     Q. And then we are now at July 16, 2019,            7 headquarters, I don't know the status of
8 correct?                                                8 that.
9     A. Correct.                                         9     Q. Do you know if it's required to have a
10 Q. It has been over four months since his              10 second POCR review within 90 days of the first
11 March POCR review was conducted, correct?              11 when, in the interim, an imminent removal
12 A. Correct.                                            12 notice is issued, but the person has not been
13 Q. But he has never received a second                  13 removed?
14 POCR review, correct?                                  14              MS. LARAKERS: Objection.
15            MS. LARAKERS: Objection.                    15 A. I have to look at it.
16 A. Not that I know of, no.                             16 BY MS. SEWALL:
17 BY MS. SEWALL:                                         17 Q. So you don't know one way or the
18 Q. Why has he not received a second POCR               18 other?
19 review?                                                19 A. I would have to look at the actual
20 A. He received an imminent removal                     20 statute or regulation on that.
21 notice.                                                21 Q. Does ICE still intend to remove
22 Q. Does that undercut his right to a POCR              22
23 review -- a second POCR review within 90               23 A. I will have to look at that, but as
24 days --                                                24 far as I know, yes.
                                                    298                                                       300
1      A. Yes.                                            1     Q. And Mr. Leon is still in detention?
2              MS. LARAKERS: Objection.                   2     A. I believe he is.
3  BY   MS.  SEWALL:                                      3
4      Q. -- of the first?                                4 that Boston ICE office violated his POCR
5              MS. LARAKERS: Objection.                   5 rights, correct?
6      A. Yes.                                            6               MS. LARAKERS: Objection.
7 BY MS. SEWALL:                                          7     A. I don't know. I would have to look at
8      Q. Where in the regulations does it say            8 it. I would have to look at the case. I
9 that?                                                   9 can't go off just what I have in front of me
10 A. I would have to look them up. I -- I                10 right now.
11 can't tell you, specifically.                          11 Q. So you wouldn't know, based on this
12 Q. But that's your understanding, that if              12 spreadsheet, whether there was a violation of
13 you get an imminent removal notice, and then           13 his POCR rights, correct?
14 you're not removed, you still are not entitled         14 A. Correct.
15 to a second POCR review within 90 days of your         15 Q. And of his documents that we just went
16 initial POCR review?                                   16 through --
17             MS. LARAKERS: Objection.                   17 A. Correct.
18 A. He hasn't been removed as of yet.                   18 Q. -- you don't know?
19 However, I would have to look at the case to           19 A. No.
20 find out specifically why, or what's going on          20
21 with it right now.                                     21        (Exhibit No. 16 marked for
22 Q. So my question is: If an individual                 22 identification.)
23 received an imminent removal notice after his          23
24 POCR review, then they're no longer entitled           24 BY MS. SEWALL:
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 77 of 86
                                     Confidential
                                          Transcript of Marcos Charles                                76 (301 to 304)

                                          Conducted on July 16, 2019
                                                      30                                                       303
1     Q. Do you recognize this document -- oh,              1         Do you see that?
2 sorry. The court reporter has handed you                  2     A. I do.
3 what's been marked as Exhibit 16.                         3     Q. It looks like you have signed on
4         Do you recognize this document?                   4 behalf of Todd Lyons --
5     A. I recognize the top document.                      5     A. I did.
6     Q. Have you seen this before today?                   6     Q. -- correct?
7     A. Yes, the top page.                                 7     A. Correct.
8     Q. This is a decision to continue                     8     Q. So the reason that ICE cites for
9                                                           9 continued detention is no significant equities
10 A. Correct.                                              10 within the United States, correct?
11 Q. And then if you go to the next page --                11 A. Correct.
12 or the third page, rather, you see the notice            12 Q. What does that mean in the context of
13 to alien of file custody review for                      13             ' case?
14                                                          14    A.   I would   have to look at the file to
15 A. I do.                                                 15 determine that.
16 Q. This states that "Custody status will                 16 Q. You can't remember, as you sit here
17 be reviewed on or about March 28, 2019,                  17 today?
18 correct?                                                 18 A. No.
19 A. Correct.                                              19 Q. His marriage to a U.S. citizen was not
20 Q. And if you look at the spreadsheet,                   20 considered a significant equity in the United
21                                                          21 States, correct?
22 A. Got it.                                               22 A. It may have been. I don't -- not as a
23              MS. LARAKERS: Michaela, can you             23 significant equity, no.
24 the exhibit number for the spreadsheet?                  24 Q. And this decision to continue
                                                      302                                                      304
1               MS. SEWALL: Exhibit 10.                     1 detention does not mention that he's married
2 BY MS. SEWALL:                                            2 to a United States citizen?
3      Q. And you go to the date POCR conducted             3      A. No, it doesn't.
4 and decisions. It says the POCR was conducted             4      Q. It does not mention that he has an
5 on March 27, 2019, correct?                               5 approved I-130, correct?
6      A. Correct.                                          6      A. No, it doesn't.
7      Q. Was                informed that his POCR         7      Q. Was that considered in determining to
8 review would be conducted early?                          8 continue his detention?
9      A. I don't know.                                     9      A. It was one of the factors considered
10 Q. Was his lawyer informed that his POCR                 10 if it was in the file.
11 review would be done -- conducted early?                 11 Q. So if it was in the file, it was
12 A. I don't know.                                         12 considered, but if it was not in the file, it
13 Q. And if you go to the second -- if you                 13 was not considered?
14 go to the first page of Exhibit 16, the second           14 A. Correct.
15 and third paragraphs state the reasons for his           15 Q. As you sit here today, you don't know
16 continued detention, correct?                            16 whether it was in the file or not?
17 A. Correct.                                              17 A. I don't recall.
18 Q. The fourth paragraph says, "Upon                      18 Q.                   ' initial custody review
19 review of the facts of your case, you have               19 occurred   on March    27, 2019, correct?
20 failed to demonstrate significant equities               20 A. Correct.
21 within the United States, and thus, I have               21 Q. We're now at July 16, 2019, correct?
22 determined that you would pose a significant             22 A. Correct.
23 risk of flight if you were to be released from           23 Q. That's over three months since his
24 ICE custody."                                            24 initial custody review, correct?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 78 of 86
                                     Confidential
                                            Transcript of Marcos Charles                                   77 (305 to 308)

                                            Conducted on July 16, 2019
                                                       305                                                          307
1     A. Correct.                                            1
2     Q. He has not received a second custody                2         (Exhibit No. 17 marked for
3 review, correct?                                           3 identification)
4     A. Not to my knowledge, but it would be                4
5 at headquarters level.                                     5 BY MS. SEWALL:
6     Q. Do you know why he hasn't received a                6     Q. The court reporter has handed you
7 second custody review?                                     7 what's been marked Exhibit 17.
8     A. No, I don't. I do recall that there's               8         Do you recognize this document?
9 something going on with his case. I don't                  9     A. (Witness reviews document.)
10 recall what it is. I just remember seeing                 10        No.
11 something about it recently, and I honestly               11    Q.   This is a notice to alien of file
12 don't remember exactly what it was.                       12 custody review for                           ,
13 Q. So for                  , he received a                13 correct?
14 custody  review  before 30  days. His continued           14 A. Correct.
15 detention decision did not mention the fact               15 Q. It states that "Your custody status
16 he's married to a U.S. citizen, and he did not            16 will be reviewed on or about February 11,
17 receive a second custody review after 90 days,            17 2019," correct?
18 correct?                                                  18 A. Correct.
19             MS. LARAKERS: Objection.                      19 Q. And if you go to Exhibit 10 and you
20 A. Correct.                                               20 look at the column for                  -- it's
21 BY MS. SEWALL:                                            21 eight rows down from the top -- it says his
22 Q. So regarding                   , it's possible         22 POCR was conducted on January 25, 2019,
23 that ICE Boston did not follow the POCR                   23 correct?
24 regulations, correct?                                     24 A. Correct.
                                                       306                                                          308
1             MS. LARAKERS: Objection.                       1     Q. That's roughly 17 days before it was
2      A. No.                                                2 noticed for, correct?
3 BY MS. SEWALL:                                             3     A. Seventeen days -- I'm sorry?
4      Q. Why is that not possible?                          4     Q. That's roughly 17 days before it was
5      A. It's not -- there's -- if -- there                 5 noticed for, correct?
6 hasn't been a POCR done by the -- for the 180,             6               MS. LARAKERS: Objection.
7 there's a reason for it. I just don't know                 7     A. Correct.
8 what it is. I know there's something going on              8 BY MS. SEWALL:
9 with this case, and I don't remember what it               9     Q. Was                informed that his
10 is.                                                       10 review would take place early?
11 Q. So where would you look to find that                   11 A. I don't.
12 out?                                                      12 Q. Was his attorney informed that his
13 A. I would have to talk with custody                      13 review would take place early?
14 management, AFOD, and maybe headquarters to               14 A. I don't know.
15 see who's going on with his 180-day.                      15 Q. Do you know if he or his attorney
16 Q. So this spreadsheet alone does not                     16 attempted to submit documents to be considered
17 tell you whether there's be a POCR violation              17 in making a custody decision?
18 for              does it?                                 18 A. I do not know.
19     A.  No.                                               19
20 Q. Does ICE still intend to remove                        20        (Exhibit No. 18 marked for
21             after July 22nd?                              21 identification.)
22     A.  As far as I know, yes. I would have               22
23 to review the case, look at it, see what's                23 BY MS. SEWALL:
24 going on with it.                                         24 Q. Do you recognize -- sorry.
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 79 of 86
                                     Confidential
                                           Transcript of Marcos Charles                                78 (309 to 312)

                                           Conducted on July 16, 2019
                                                      309                                                         3
1        The court reporter has handed you                  1     A. I'm sorry, can you repeat that?
2 what's been marked as Exhibit 18.                         2     Q. The second photograph states, "You are
3        Do you recognize this document?                    3 a citizen and national of              who
4     A. I do not.                                          4 entered the United States in an unknown
5     Q. This is a notice to alien of file                  5 location, on unknown date, without having been
6 custody review for                          ,             6 admitted or paroled after inspection by an
7 correct?                                                  7 immigration officer. You are subject to a
8     A. Correct.                                           8 final order removal issued on
9     Q. It states that               custody               9 2014."
10 review would take place on or about May 7,               10       Do you see that?
11 2019, correct?                                           11    A.  I do.
12 A. Correct.                                              12 Q. And then the next paragraph says, "On
13 Q. And if you go to the spreadsheet for                  13 review of the facts of your case, including
14           -- it's the about the sixth row                14 your criminal convictions, I have determined
15 down -- his POCR was conducted on May 1, 2019,           15 you would pose a risk to public safety if you
16 correct?                                                 16 were to be released from ICE custody."
17 A. Yes.                                                  17       Do you see that?
18 Q. It's about six days before it was                     18 A. I do.
19 noticed for?                                             19 Q. This does not mention that                 is
20 A. Correct.                                              20 married to a United States citizen, correct?
21 Q. Was                  informed that his review         21 A. Correct.
22 would take place early?                                  22 Q. It does not mention that he has a
23 A. I don't know.                                         23 pending I-130 and I-212 application,
24 Q. Was his attorney informed that his                    24 correct?
                                                      3 0                                                         3 2
1 review would take place early?                            1     A. Correct.
2     A. I don't know.                                      2     Q. Was that considered in determining
3                                                           3  whether   to continue his detention?
4         (Exhibit No. 19 marked for                        4     A. I don't know.
5 identification.)                                          5     Q. Did ICE Boston know about his pending
6                                                           6 I-130 and I-212 applications when it decided
7 BY MS. SEWALL:                                            7 to continue to detain him?
8     Q. The court reporter has handed you                  8     A. I don't know. That wouldn't be put
9 what's been marked Exhibit 19.                            9 into a decision to continue detention anyway.
10        Do you recognize this document?                   10 Q. What wouldn't be put into a decision
11 A. (Witness reviews document.)                           11 to continue detention?
12        No.                                               12 A. That information.
13 Q. This is a decision to continue                        13 Q. Why not?
14 detention for           , correct?                       14 A. Because it's a decision to continue
15 A. Correct.                                              15 detention, not a -- not a release
16 Q. The second and third paragraphs                       16 notification.
17 contain the reasons for the continued                    17 Q. So a decision to continue detention
18 decision --                                              18 would never reference the fact that somebody
19 A. Okay.                                                 19 had filed -- had a pending or -- a pending
20 Q. -- is that right?                                     20 I-130 or 212 application?
21 A. Yes.                                                  21 A. Never.
22 Q. It's -- it says, "You are a United                    22
23 States citizen and national of El Salvador who           23        (Exhibit No. 20 marked for
24 entered the United States in an un --                    24 identification.)
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 80 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 81 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 82 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 83 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 84 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 85 of 86
Case 1:18-cv-10225-MLW Document 375-1 Filed 09/25/19 Page 86 of 86
